EXHIBIT 10.13

INDUSTRIAL REAL ESTATE LEASE



(MULTI-TENANT PROJECT NET LEASE)

 

 

 

ARTICLE 1:     BASIC TERMS

 

This ARTICLE 1 contains the Basic Terms of this Lease between the Landlord and
Tenant named below. Other Articles, Sections and Paragraphs of this Lease
referred to in this ARTICLE 1 explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

 

Section 1.1 Date of Lease: December 15, 2014.

 

Section 1.2 Landlord: Cypress Pointe Simi Valley, LLC, a California limited
liability company.

 

Address of Landlord: 10940 Wilshire Boulevard, Suite 1900, Los Angeles,
California 90024.

 

Section 1.3 Tenant: Qualstar Corporation, a California corporation.

 

Address of Tenant: 130 West Cochran Street, Unit C, Simi Valley, California
93065.

 

Section 1.4 Property: The "Property" shall refer to 130 West Cochran Street,
Unit C, Simi Valley, California 93065, which Property is part of a multi-tenant
project as shown on Exhibit “A” attached hereto and incorporated herein by this
reference. The Property consists of approximately fifteen thousand one hundred
sixty (15,160) rentable square feet of building area. The Property, the adjacent
buildings shown on Exhibit “A”, and the adjacent parking areas, driveways and
landscaped areas are sometimes collectively referred to herein as the “Project”.

 

Section 1.5 Lease Term: Thirty-seven (37) months beginning on February 1, 2015
(the “Commencement Date”) and ending on February 28, 2018. (See Section 2.3 for
Option to extend this Lease.)

 

Section 1.6 Permitted Uses: Research and development, storage, light
manufacturing and ancillary office use related to electronic components, data
storage and power conversion products. (See ARTICLE 5.)

 

Section 1.7 Tenant’s Guarantor: None.

 

Section 1.8 Initial Security Deposit: Ten Thousand Four Hundred Fifty-Four
Dollars and Eleven Cents ($10,454.11). (See Section 3.2.)

 

Section 1.9 Rent and Other Charges Payable by Tenant:

 

(a)       BASE RENT: The Base Rent shall be paid as provided in Section 3.1. The
Base Rent paid by Tenant to Landlord for each month of the Lease Term shall be
as follows:

 

Month of Lease Term

 

Base Rent Amount Per Month

     

1 through 12

 

$ 9,854.00

13 through 24

 

$10,149.62

25 through 37

 

$10,454.11

 

(i)     Abated Base Rent. Provided that Tenant is not then in default of any of
Tenant’s obligations under this Lease, the Base Rent payable for the second
(2nd) month of the Lease Term shall be abated. During any period that the Base
Rent is specified in this Paragraph 1.9(a) as being abated, the real property
taxes, utilities, insurance premiums and other costs and charges as specified in
this Lease shall continue to be due and payable by Tenant for such period that
the Base Rent is abated.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
1

--------------------------------------------------------------------------------

 

 

(b)       OTHER PERIODIC PAYMENTS: (i) Real Property Taxes (See Section 4.2);
(ii) Utilities (See Section 4.3); (iii) Insurance Premiums (See Section 4.4);
(iv) Impounds for Insurance Premiums and Property Taxes (See Section 4.7); (v)
Maintenance, Repairs, Common Area Costs and Alterations (See ARTICLE 6).

 

(c)        FUNDS DUE UPON EXECUTION: Concurrently with the execution of this
Lease, Tenant shall deliver to Landlord the sum of $22,579.80, which sum
represents the Security Deposit ($10,454.11), the Base Rent for the 1st month of
the Lease Term ($9,854.00), and Tenant’s Pro Rata Share of operating expenses
for the 1st month of the Lease Term ($2,271.69).

 

Section 1.10 Limitations on Tenant’s Responsibilities: See Section 5.3(i) for
Tenant not being responsible for pre-existing Hazardous Materials in violation
of Environmental Laws, and ARTICLE 6 for limitations on Tenant’s responsibility
for the foundation and structural items.

 

Section 1.11 Tenant’s Pro Rata Share: Tenant’s “Pro Rata Share” shall mean nine
and 1383/10000ths percent (9.1383%), subject to Section 6.7.

 

Section 1.12 Riders: The following Riders are attached to and made a part of
this Lease and incorporated herein by this reference: Construction Rider.

 

ARTICLE 2:     LEASE TERM

 

Section 2.1 Lease of Property for Lease Term. Landlord leases the Property to
Tenant and Tenant leases the Property from Landlord for the Lease Term. The
Lease Term is for the period stated in Section 1.5 above and shall begin and end
on the dates specified in Section 1.5 above, unless the beginning or end of the
Lease Term is changed under any provision of this Lease. The “Commencement Date”
shall be the date specified in Section 1.5 above for the beginning of the Lease
Term and delivery of possession of the Property to Tenant, unless advanced or
delayed under any provision of this Lease.

 

Section 2.2 Early Access. Landlord will permit access to the Property by Tenant
prior to the Commencement Date for the purpose of making the Property ready for
Tenant’s use; provided that such early access is approved by the City of Simi
Valley and is in compliance with and permitted under applicable laws, rules and
regulations; and provided, further that such early access does not interfere
with Landlord’s completion of any items of work to be performed on the Property
by Landlord under the provisions of the Construction Rider. If Tenant accesses
or occupies the Property prior to the Commencement Date, Tenant’s early access
or occupancy of the Property shall be subject to all of the provisions of this
Lease and the Construction Rider, and Tenant shall provide Landlord with
evidence that Tenant has obtained the insurance required to be maintained by
Tenant under this Lease. Early access or occupancy of the Property shall not
advance the Commencement Date or the expiration date of this Lease. During such
period of early access or occupancy, Tenant shall not be required to pay Base
Rent, real property taxes, insurance premiums for insurance carried by Landlord,
or Landlord charges for maintenance costs.

 

Section 2.3 Option to Extend.

 

(a)     Exercise. Landlord hereby grants to Tenant one (1) option (referred
herein to as the "Option") to renew and extend the term of this Lease for a
period of three (3) years (such three-year term is referred to herein as the
"Option Term"). The Option must be exercised by written notice ("Option Notice")
received by Landlord no later than the date that is six (6) months prior to the
expiration of the then current term of the Lease and no earlier than the date
that is nine (9) months prior to the expiration of the then current term of the
Lease. Furthermore, the Option shall not be deemed to be properly exercised if
Tenant is prohibited from exercising the Option pursuant to subparagraphs (i) or
(ii), below. If the Option is not properly exercised within the Option Notice
period in the manner prescribed herein, it shall expire and be of no further
force and effect. Time is of the essence. Tenant may not revoke an election of
the Option once Tenant makes an election to exercise such Option. Provided that
Tenant has properly exercised the Option, the term of the Lease shall be
extended for the Option Term, and all terms, covenants and conditions of the
Lease shall remain unmodified and in full force and effect, except that the Base
Rent shall be modified as set forth in Paragraphs 2.3(b) below.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
2

--------------------------------------------------------------------------------

 

 

(i)     If Tenant is in default under any provision of this Lease, then Tenant
may not exercise the Option. If Tenant's default is due to the fact that Tenant
has failed to pay a monetary amount due under the Lease, then the Option may not
be exercised until such monetary amount is paid before the Option Notice period
expires. If such default is the result of Tenant's failure to perform a
non-monetary obligation and Tenant has received written notice of such default,
then Tenant may only exercise the Option if Tenant properly cures such
non-monetary default within the stated cure period before the Option Notice
period expires. The period of time within which the Option may be exercised
shall not be extended or enlarged by reason of Tenant's inability to exercise
such Option because of Tenant's default.

 

(ii)     The Option granted to Tenant in this Lease is personal to Tenant and
may not be exercised or assigned, voluntarily or involuntarily, by or to any
person or entity (including, but not limited to, any consented to or permitted
assignee or sublessee under Article Nine of this Lease) other than the named
Tenant in Article One of this Lease. The Option herein granted to Tenant is not
assignable to any person separate and apart from this Lease.

 

(b)     Base Rent. The Base Rent payable for the first twelve (12) months of the
Option Term shall be an amount equal to one hundred and three percent (103%)
times the Base Rent payable for the month immediately preceding the first month
of the Option Term. Such Base Rent shall be increased on the 13th and 25th
months of the Option Term ("Rental Adjustment Date(s)") by an amount equal to
three percent (3%) of the Base Rent for the month immediately preceding such
applicable Rental Adjustment Date.

 

Section 2.4 Holding Over. Tenant shall vacate the Property upon the expiration
or earlier termination of this Lease. Tenant shall reimburse Landlord for and
indemnify Landlord against all damages which Landlord incurs from Tenant’s delay
in vacating the Property. If Tenant does not vacate the Property upon the
expiration or earlier termination of this Lease and Landlord thereafter accepts
rent from Tenant, Tenant’s occupancy of the Property shall be a “month-to-month”
tenancy, subject to all of the terms of this Lease applicable to a
month-to-month tenancy, except that the Base Rent then in effect shall be
increased by fifty percent (50%).

 

ARTICLE 3:     BASE RENT

 

Section 3.1 Time and Manner of Payment. Upon execution of this Lease, Tenant
shall pay Landlord the Base Rent in the amount stated in Section 1.9(a) above
for the first (1st) month of the Lease Term. On the first day of the third (3rd)
month of the Lease Term and each month thereafter, Tenant shall pay Landlord the
Base Rent, in advance, without offset, deduction or prior demand. The Base Rent
shall be payable at Landlord’s address or at such other place as Landlord may
designate in writing. All Base Rent shall be due and timely paid whether or not
Landlord sends a bill or invoice to Tenant. Landlord may require that all Base
Rent and other amounts due and owing to Landlord under this Lease be paid to
Landlord by electronic fund transfer, and Tenant shall comply with such
requests.

 

Section 3.2 Security Deposit. Upon the execution of this Lease, Tenant shall
deposit with Landlord a cash security deposit (the “Security Deposit”) in the
amount set forth in Section 1.8 above. Landlord may apply all or part of the
Security Deposit to any unpaid rent or other charges due from Tenant or to cure
any other defaults of Tenant (and to pay for any obligations or expenses of
Tenant under Article 6). If Landlord uses any part of the Security Deposit,
Tenant shall restore the Security Deposit to its full amount within ten (10)
days after Landlord’s written request. Tenant’s failure to do so shall be a
material default under this Lease. No interest shall be paid on the Security
Deposit. Landlord shall not be required to keep the Security Deposit separate
from its other accounts and no trust relationship is created with respect to the
Security Deposit. Tenant hereby waives the provisions of California Civil Code
Section 1950.7.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
3

--------------------------------------------------------------------------------

 

 

Section 3.3 Termination; Return of Security Deposit. Within sixty (60) days
after termination of this Lease under ARTICLE 7 (Damage or Destruction), ARTICLE
8 (Condemnation) or any other termination not resulting from Tenant’s default,
and after Tenant has vacated the Property in the manner required by this Lease,
provided that Tenant is not then in default, Landlord shall refund or credit to
Tenant the unused portion of the Security Deposit.

 

ARTICLE 4:     OTHER CHARGES PAYABLE BY TENANT

 

Section 4.1 Additional Rent. All charges payable by Tenant other than Base Rent
are called “Additional Rent.” Unless this Lease provides otherwise, Tenant shall
pay all Additional Rent then due with the next monthly installment of Base Rent.
The term “rent” shall mean Base Rent and Additional Rent.

 

Section 4.2 Property Taxes.

 

(a)     Real Property Taxes. Tenant shall pay all real property taxes on the
Property (including any fees, taxes or assessments against, or as a result of,
any tenant improvements existing on the Property or installed on the Property by
or for the benefit of Tenant) for periods during the Lease Term (even if the
property tax bill or supplemental bill is issued after the Lease Term). Landlord
shall bill Tenant for such real property taxes due, and Tenant shall pay
Landlord such taxes within fifteen (15) days of Landlord’s delivery of request
for payment. Landlord may bill Tenant for such taxes prior to Landlord’s payment
of such taxes to the governmental agency, and Landlord may bill Tenant for such
taxes pursuant to Section 6.7. If Tenant does not pay over any such amount(s) to
Landlord within fifteen (15) days of Landlord’s delivery of request for payment
to Tenant, then Tenant shall be required to pay such amount(s) to Landlord with
Tenant’s next rental installment, together with interest from the date of
Landlord’s payment of such taxes, at the maximum interest rate then allowed by
law. If Tenant continues to fail to pay such amount(s) to Landlord, then such
amount(s) shall be treated as a failure of Tenant to pay Landlord a monetary
amount due under the terms of this Lease, and Tenant shall be deemed to be in
default under this Lease.

 

(b)     Definition of “Real Property Tax.” “Real property tax” or “real property
taxes” means (i) any fee, license fee, license tax, business license fee,
commercial rental tax, levy, charge, assessment, penalty or tax imposed by any
taxing authority against the Property; (ii) any tax, fee, license fee, license
tax, business license fee, commercial rental tax, levy, charge, assessment or
penalty on the Landlord’s right to receive, or the receipt of, rent or income
from the Property or against Landlord’s business of leasing the Property; (iii)
any tax, assessment or charge for fire protection, streets, sidewalks, road
maintenance, landscaping, refuse or other services provided to the Property by
any governmental agency; (iv) any tax imposed upon this transaction or based
upon a reassessment of the Property due to a change in law, a change of
ownership, as defined by applicable law, or other transfer of all or part of
Landlord’s or any other person’s interest in the Property; and (v) change in the
property tax laws and any charge or fee replacing any tax previously included
within the definition of real property tax. “Real property tax” does not,
however, include Landlord’s federal or state income, franchise, inheritance or
estate taxes.

 

(c)       Pro Rata Share of Real Property Tax. Landlord shall, at Landlord’s
sole discretion, determine Tenant’s share of the real property taxes for the
Property under Section 4.2(a) based upon the square footage of the Property and
upon the amount of improvements contained in the Property. Tenant understands
that the Property is part of a Project and may not be separately assessed by the
applicable governmental agency, and Tenant understands that Landlord is
determining the amount of Tenant’s real property taxes based upon the
information reasonably available to Landlord. Landlord may, in Landlord’s sole
and absolute discretion, base Tenant’s share of the real property taxes for the
Property based upon the real property taxes for the entire Project multiplied
times Tenant’s Pro Rata Share. Subject to Section 4.7 and Section 6.7, Tenant
shall pay such share of real property taxes to Landlord within fifteen (15) days
after receipt of Landlord’s written statement.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
4

--------------------------------------------------------------------------------

 

 

(d)      Personal Property Taxes.

 

(i)     Tenant shall timely pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant.
Tenant shall use its best efforts to have personal property taxed separately
from the Property.

 

(ii)     If any of Tenant’s personal property is taxed with the Property, Tenant
shall pay Landlord the taxes for the personal property within fifteen (15) days
after Tenant receives a written statement from Landlord for such personal
property taxes.

 

Section 4.3 Utilities and Janitorial Services. Tenant shall pay, directly to the
appropriate supplier, the cost of all natural gas, heat, light, power, sewer
service, telephone, water, refuse disposal (subject to Landlord’s right under
Section 6.7 to make same part of the Common Area Costs), and other utilities and
services supplied to the Property. However, if any services or utilities are
jointly metered with other property, Landlord shall make a reasonable
determination of Tenant’s proportionate share of the cost of such utilities and
services and Tenant shall pay such share to Landlord within fifteen (15) days
after receipt of Landlord’s written statement. Landlord shall not be liable in
any way to Tenant for any failure, defect or interruption of, or change in the
supply, character and/or quantity of utility service furnished to the Property
for any reason. There shall not be any allowance to Tenant for a diminution of
rental value, nor shall the same constitute an actual or constructive eviction
of Tenant, in whole or in part, nor relieve Tenant from any of Tenant’s Lease
obligations, and no liabilities shall arise on the part of Landlord by reason of
inconvenience, annoyance or injury to Tenant’s business if there is an
interruption of, or change in the supply, character and/or quantity of, any
utility. Tenant shall obtain at Tenant’s cost and timely pay all amounts for
regular janitorial service for the Property.

 

Section 4.4 Insurance Policies.

 

(a)     Liability Insurance. During the Lease Term, Tenant shall maintain and
pay all premiums thereon for a policy of commercial general liability insurance
(sometimes known as broad form comprehensive general insurance) insuring Tenant
against liability for bodily injury, property damage (including loss of use of
property) and personal injury arising out of the operation, use or occupancy of
the Property. Tenant shall name Landlord as an additional insured under such
policy and shall obtain the appropriate endorsement to such policy showing
Landlord as an additional insured. The initial amount of such insurance shall be
at least Two Million Dollars ($2,000,000) per occurrence and shall be subject to
periodic increase based upon inflation, increased liability awards,
recommendation of Landlord’s professional insurance advisers and other relevant
factors. The liability insurance obtained by Tenant under this Section 4.4(a)
shall: (i) be primary and non-contributing; (ii) contain cross-liability
endorsements; and (iii) insure Landlord against Tenant’s performance under
Section 5.6, if the matters giving rise to the indemnity under Section 5.6
result from the acts or negligence of Tenant. The amount and coverage of such
insurance shall not limit Tenant’s liability nor relieve Tenant of any other
obligation under this Lease. Landlord may also obtain comprehensive public
liability insurance in an amount and with coverage determined by Landlord
insuring Landlord against liability arising out of the ownership, operation, use
or occupancy of the Property. The policy obtained by Landlord shall not be
contributory and shall not provide primary insurance.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     Property and Rental Income Insurance. During the Lease Term, Landlord
shall maintain (at Tenant’s cost) policies of insurance covering loss of or
damage to the Property (including tenant improvements constructed under any
construction rider to this Lease which are attached to and become part of the
Property) in the full amount of its replacement value. The deductible amount
under such policies shall be an amount acceptable to, and determined by,
Landlord. Such policy shall provide protection against perils included within
the classification of fire, extended coverage, vandalism, malicious mischief,
special extended perils (all risk), and any other perils which Landlord deems
reasonably necessary. Landlord shall have the right (but no requirement) to
obtain (at Tenant’s cost) flood or earthquake insurance if required by any
lender holding a security interest in the Property. Tenant shall obtain and pay
for insurance for Tenant’s equipment, inventory, furniture, fixtures and other
assets which Tenant owns or Tenant holds for others on the Property, and are
placed, used, held or installed by Tenant on the Property. During the Lease
Term, Landlord shall also obtain (at Tenant’s cost) a rental income insurance
policy, with loss payable to Landlord, in an amount equal to twelve (12) months’
Base Rent, plus estimated real property taxes and insurance premiums. Tenant
shall be liable for the payment of any deductible amount under Landlord’s or
Tenant’s insurance policies maintained by Landlord or Tenant pursuant to this
Section 4.4. Tenant shall not do or permit anything to be done which invalidates
any such insurance policies. All property insurance and rental income insurance
shall provide for all payments of proceeds to be made to Landlord, and Landlord
shall be the loss payee (and/or lender(s) designated by Landlord).

 

(c)      Payment of Premiums. Subject to Section 4.7 and Section 6.7, Tenant
shall pay all premiums for the insurance policies described in Section 4.4(a)
and (b) (whether such insurance is obtained by Landlord or Tenant) within
fifteen (15) days after Tenant’s receipt of the amount due prepared by Landlord
or the insurance company. Before the Commencement Date, Tenant shall deliver to
Landlord a copy of any policy of insurance which Tenant is required to maintain
under this Section 4.4. At least thirty (30) days prior to the expiration of any
such policy, Tenant shall deliver to Landlord a renewal of such policy. As an
alternative to providing a policy of insurance, Tenant shall have the right to
provide Landlord a certificate of insurance, executed by an authorized officer
of the insurance company, showing that the insurance which Tenant is required to
maintain under this Section 4.4 is in full force and effect and containing such
other information which Landlord reasonably requires (but Landlord shall from
time to time have the right to require Tenant to furnish Landlord with a copy of
such insurance policy).

 

(d)     Tenant’s Share of Insurance Premiums. Landlord shall pay the premiums on
insurance policies covering the Property and other properties in the Project as
to those insurance policies described under Section 4.4(b) required to be
obtained (or elected to be obtained) by Landlord. Landlord shall determine
Tenant’s share of the insurance premiums to be paid by Tenant based upon the
square footage of the Property, and based upon the amount of improvements
contained in the Property and other properties in the Project. Notwithstanding
the immediately preceding sentence, Landlord may, in Landlord’s sole and
absolute discretion, determine Tenant’s share of such insurance premiums
hereunder by using the insurance premiums of the entire Project multiplied times
Tenant’s Pro Rata Share. Subject to Section 4.7 and Section 6.7, such amount
shall be paid by Tenant to Landlord within fifteen (15) days after Tenant’s
receipt of a copy of the bill from Landlord (regardless of whether the Landlord
has paid the insurance company at that time), and if Tenant fails to pay such
amount within such time period, then same shall be treated as a failure of
Tenant to pay a monetary amount under the terms of this Lease.

 

(e)     General Insurance Provisions.

 

(i)     Any insurance which Tenant is required to maintain under this Lease
shall include a provision which requires the insurance carrier to give Landlord
not less than thirty (30) days’ written notice prior to any cancellation or
modification of such coverage.

 

(ii)     If Tenant fails to deliver any policy, certificate or renewal to
Landlord required under this Lease within the prescribed time period or if any
such policy is canceled or modified during the Lease Term without Landlord’s
consent, or if Tenant fails to pay premiums for any insurance policy, Landlord,
as one of Landlord’s remedies, may obtain such insurance (or pay premiums on an
existing insurance policy), in which case Tenant shall reimburse Landlord for
the cost of such insurance and premiums within fifteen (15) days after receipt
of a statement that indicates the cost of such insurance and premiums.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
6

--------------------------------------------------------------------------------

 

 

(iii)     Tenant shall maintain all insurance required to be maintained by
Tenant under this Lease with companies holding a “General Policy Rating” of A-12
or better, as set forth in the most current issue of “Best Key Rating Guide.”
Tenant acknowledges that the insurance described in this Section 4.4 is for the
primary benefit of Landlord. Landlord makes no representation as to the adequacy
of any insurance (whether such insurance policy is maintained by Landlord or
Tenant) to protect Landlord’s or Tenant’s interests of or in the Property.
Tenant agrees that Landlord is not responsible for the performance of, nor is
Landlord guaranteeing the performance of, payment by or financial viability of,
any insurance company (whether insuring the Property or insuring any person for
any liability). Therefore, Tenant shall obtain any such additional property or
liability insurance which Tenant deems necessary to protect Landlord and Tenant.

 

(iv)     Unless prohibited under any applicable insurance policies maintained,
Tenant hereby waives any and all rights of recovery against Landlord, or against
the officers, partners, employees, agents or representatives of Landlord, for
loss of or damage to Tenant’s property or the property of others under Tenant’s
control, to the extent such loss or damage is actually reimbursed to Tenant from
any proceeds from an insurance policy in force (whether or not described in this
Lease) at the time of such loss or damage. Unless prohibited under any
applicable insurance policy maintained, Landlord hereby waives any and all
rights of recovery against Tenant, or against the officers, partners, employees,
agents or representatives of Tenant, for loss of or damage to Landlord’s
property or the property of others under Landlord’s control, to the extent such
loss or damage is actually reimbursed to Landlord from any proceeds of an
insurance policy for which Tenant pays the premium cost which is maintained for
Landlord’s benefit under this Section 4.4 at the time of such loss or damage.
Upon obtaining the required policies of insurance, Landlord and Tenant shall
give notice to the insurance carriers of this mutual waiver of subrogation.

 

(v)     Landlord may obtain a blanket insurance policy or policies for property
and rental income insurance (or a separate blanket policy for any insurance
risk) for the Property under Section 4.4(b) and any other properties. If
Tenant’s use of the Property creates an extraordinary risk or increased premium,
or if Tenant and/or the Property have a substantial amount of improvements (as
determined by Landlord) so that the cost of the insurance premiums for any of
the insurance required to be maintained under Section 4.4(b) for the Project
increases, then the Tenant shall be solely responsible for paying for such
amount of increased premium.

 

Section 4.5 Late Charges. Tenant’s failure to pay rent promptly may cause
Landlord to incur unanticipated costs. The exact amount of such costs are
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, mortgage or trust deed encumbering the
Property. Therefore, if Landlord does not receive any rent payment within five
(5) days after it becomes due (“Late Charge Due Date”), Tenant shall immediately
pay Landlord a late charge equal to ten percent (10%) of the overdue amount. The
parties agree that such late charge represents a fair and reasonable estimate of
the costs Landlord will incur by reason of such late payment. Tenant shall pay
such late charge to Landlord immediately after the Late Charge Due Date, and if
Tenant fails to so pay such amount to Landlord, then such nonpayment shall be
considered a monetary default by Tenant and a failure by Tenant to pay rent
under this Lease, and Tenant shall pay interest to Landlord on such unpaid late
charge amount pursuant to Section 4.6, below (but not greater than the maximum
amount permitted by law on such late charge and only to the extent permitted by
law) from the Late Charge Due Date. Landlord’s acceptance of such late charge
shall not constitute a waiver of Tenant’s default with respect to such overdue
amount or prevent Landlord from exercising any of the other rights and remedies
granted under this Lease.

 

Section 4.6 Interest on Past Due Obligations. Any amount owed by Tenant to
Landlord under this Lease which is not paid when due shall bear interest at the
rate of fifteen percent (15%) per annum from the due date of such amount (but
not greater than the maximum interest rate permitted by law). The payment of
interest on such amounts shall not excuse or cure any default by Tenant under
this Lease. If the interest rate specified in this Lease is higher than the rate
permitted by law, the interest rate is hereby decreased to the maximum legal
interest rate permitted by law.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
7

--------------------------------------------------------------------------------

 

 

Section 4.7 Impounds for Insurance Premiums and Real Property Taxes. If
requested by any ground lessor or lender to whom Landlord has granted a security
interest in the Property, or if Tenant is more than ten (10) days late in the
payment of rent more than three (3) times in any consecutive twelve (12) month
period, Tenant shall pay in advance the annual real property taxes and insurance
premiums payable by Tenant under this Lease, together with each payment of Base
Rent. If unknown, Landlord shall reasonably estimate the amount of real property
taxes and insurance premiums due. Tenant shall pay any deficiency of funds in
the impound account to Landlord upon written request. If Tenant defaults under
this Lease, Landlord may apply any funds in the impound account to any
obligation then due under this Lease. This Section 4.7 is in addition to the
provisions contained in Section 6.7.

 

ARTICLE 5:     USE OF PROPERTY

 

Section 5.1 Permitted Uses. Tenant may use the Property only for the Permitted
Uses set forth in Section 1.6, above.

 

Section 5.2 Manner of Use. Tenant shall not cause or permit the Property to be
used in any way which constitutes a violation of any law, ordinance, or
governmental regulation or order, or which annoys or interferes with the rights
of any other tenants of Landlord or other parts of the Project, or which
constitutes a nuisance or waste. Tenant may not place any equipment or items on
the roof without Landlord’s written permission (which permission shall not be
unreasonably withheld). Except as approved in writing by Landlord, Tenant shall
not have any access to the roof area of the Project, shall not go onto the roof
of the Project, and shall prohibit Tenant’s employees, customers and invitees
from going onto the roof area of the Project. Tenant shall not keep any live
animals inside or outside of the Property or Project, nor shall Tenant leave
food either inside or outside of the Property or Project which would attract
animals to the Property or Project. Subject to any specific requirements in the
Construction Rider for Landlord to obtain specific permits, Tenant shall obtain
and pay for all permits required for Tenant’s occupancy of the Property, and
Tenant shall, at Tenant’s sole expense, promptly take all actions necessary to
comply with all applicable statutes, ordinances, rules, covenants, conditional
use permits, conditions and restrictions, regulations, orders and requirements
regulating the use or occupancy by Tenant of the Property, including the
Occupational Safety and Health Act and the California Occupational Safety and
Health Act, and regulations and rules thereunder. Tenant acknowledges that this
Lease and Tenant’s leasehold interest under this Lease are subordinate to any
covenants, conditions and restrictions presently or in the future promulgated or
recorded in connection with the Property and as a requirement of any parcel map,
and any amendments or modifications thereto (referred to in this Lease as
“CC&Rs”). Tenant agrees to comply with any such CC&Rs and to pay any costs,
assessments or charges under such CC&Rs which are charged or assessed against
the Property. Tenant shall pay its Pro Rata Share of any assessments against the
entire Project under any CC&Rs (unless such assessment is specifically against
Tenant’s Property in which case Tenant shall pay such entire assessment).

 

Section 5.3 Hazardous Materials.

 

(a)     Definitions. As used in this Section 5.3, the following definitions
shall apply:

 

(i)     “Environmental Laws” shall mean any and all federal, state and local
laws, statutes, ordinances, rules and regulations now or hereafter in force, as
amended from time to time, in any way relating to or regulating human health or
safety, and industrial hygiene or environmental conditions, or protection of the
environment, or pollution, or contamination of the air, soil, soil gas, surface
water or ground water, any common law, including without limitation nuisance,
trespass, negligence and strict liability and further including, but not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act, the Clean Water Act, the
Hazardous Substance Account Act, California Health and Safety Code provisions,
the California Hazardous Waste Control Law, the California Medical Waste
Management Act, and the California Porter-Cologne Water Quality Control Act.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
8

--------------------------------------------------------------------------------

 

 

(ii)     “Hazardous Material” shall mean any and all hazardous or toxic
substances or materials and/or wastes that are described and/or regulated as
toxic or hazardous substances, wastes or materials, or pollutants or
contaminants, or words of similar import, in any of the Environmental Laws,
including, without limitation, asbestos, petroleum (including crude oil or any
fraction thereof, machine or other oils, natural gas, natural gas liquids,
liquefied natural gas, or synthetic gas useable for fuel, or any mixture
thereof), petroleum products, polychlorinated biphenyls, urea formaldehyde,
radon gas, radioactive matter, medical waste, metals, solvents, chlorinated
compounds, and chemicals which may cause cancer or reproductive toxicity.

 

(iii)     “Release” shall mean any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping or
disposing into the environment or the Property, including but not limited to the
continuing migration of Hazardous Material into or through soil, surface water,
or ground water.

 

(iv)     For purposes of this Section 5.3, the activities, acts, use,
production, processing, manufacturing, generation, treatment, handling, storage
and Release by “Tenant” shall mean those of Tenant, Tenant’s employees,
contractors, sublessees, customers, licensees, guests, invitees and/or agents.

 

(b)     Covenants On Use of Property. Tenant shall not use, produce, process,
manufacture, generate, treat, handle, store or dispose of any Hazardous Material
in, on or under the Property or Project, or use the Property or Project for any
such purposes, or Release any Hazardous Material into any air, soil, surface
water or ground water at, on or about the Property or Project, or permit any
person using or occupying the Property or Project or any part thereof to do any
of the foregoing, which are in violation of any Environmental Laws. Tenant
assumes the risk associated with any of Tenant’s Hazardous Material activities
and the risk that Environmental Laws may change in the future. Tenant shall
comply, and shall cause all persons using the Property or Project or any part
thereof to comply, with all Environmental Laws applicable to the Property or
Project, or the use or occupancy thereof, or any operations or activities
therein or thereon at the Tenant’s sole cost. Tenant shall obtain all permits,
licenses and approvals required by all applicable Environmental Laws for the use
and occupancy of, and all operations and activities in, the Property, comply
fully with all such permits, licenses and approvals, and keep all such permits,
licenses and approvals in full force and effect. Landlord’s consent in allowing
Tenant to permit or engage in any activity relating to Hazardous Material shall
not be construed to mean Landlord in any way approves of the manner in which the
Tenant is engaging in such activities, or that Landlord has determined that such
activity or manner of activity is safe. In the event that Tenant shall permit
Hazardous Material upon the Property or Project, or engage in activities
relating to Hazardous Material on, about or above the Property or Project,
Tenant shall, at Tenant’s expense, procure and maintain insurance coverage
insuring Tenant and Landlord against any and all liability arising from such
Hazardous Material or activities relating thereto. Tenant shall duly provide
Landlord with a certificate of such insurance coverage, in such amounts and from
such carriers as Landlord shall require. Tenant shall not install or use any
storage tanks on the Property or Project below ground without Landlord’s prior
written permission. In no event, however, shall Landlord be required to consent
to the installation or use of any storage tanks below ground, and Landlord may
refuse to allow the installation thereof for or not for any reason.

 

(c)      Presence of Hazardous Material on Property. Subject to Tenant not being
responsible for pre-existing Hazardous Material under Section 5.3(i) below, in
the event that any Hazardous Material is present or Released, or there is a
threatened Release of Hazardous Material on, about or under the Property which
has violated or which may violate an Environmental Law (or any nearby property
which can migrate into or onto the Property), or that any violation of any
Environmental Laws may have occurred at the Property, Tenant shall immediately
give notice to Landlord thereof. Additionally, Tenant shall immediately furnish
to Landlord copies of all written communications received by Tenant from any
person or given by Tenant to any person concerning any past or present Release
or threatened Release of Hazardous Material in, on or under the Property (or any
nearby property which could migrate to the Property), or any past or present
violation of any Environmental Laws which may affect the Property. Landlord
shall have the right, but not the obligation, to obtain from Tenant, at any
time, any additional information regarding Hazardous Material generated,
produced, brought onto, used, stored, treated or disposed of by Tenant or any
other person on or about the Property, and/or activities relating thereto, on or
about the Property. Tenant shall immediately comply with Landlord’s requests.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
9

--------------------------------------------------------------------------------

 

 

(d)     Landlord’s Right to Inspect and Audit. Landlord shall have the right,
but not the obligation, to enter the Property to investigate at any time the
presence of Hazardous Material, and/or the compliance with Environmental Laws,
and/or to take all actions reasonably necessary to remediate any threat or
breach of any Environmental Laws, or from any Release of Hazardous Material in,
on, about or under the Property. As requested from time to time by Landlord,
Tenant, at Tenant’s sole expense, shall have an environmental audit, and/or
Landlord may have an environmental audit performed at Tenant’s cost (which may,
in Landlord’s determination, include a Phase I and/or a Phase II environmental
report), or other appropriate investigation of the Property conducted by a third
party satisfactory to Landlord and approved by Landlord regarding the Release or
threatened Release of Hazardous Material and/or compliance with Environmental
Laws. Tenant acknowledges that any such inspections or reports undertaken by
Tenant and Landlord are solely for the protection of Landlord, and agrees that
Landlord has no duty to Tenant with respect to Hazardous Material or
Environmental Laws as a result of any such inspections or reports.

 

(e)     Remediation Work. If any Release or threatened Release of Hazardous
Material in, on, about or under the Property exists or occurs by any person
during the term of this Lease or by Tenant at any time as to the Property or
Project, or if any violation of Environmental Laws occurs during the term of
this Lease or is caused by Tenant at any time: (i) Tenant shall immediately give
notice of the condition or violation to Landlord; (ii) Tenant shall promptly
investigate, define, clean up and remove all Hazardous Material (and in no event
may Tenant leave any Hazardous Material on or under the Property or the Project)
with all applicable governmental agency oversight and approval and restore the
Property (or the Project as the case may be) to the same condition as such
Property (or Project as the case may be) was prior to such Release of Hazardous
Material, so that the Property (or Project as the case may be) may be used for
any and all future unrestricted uses; and (iii) Tenant shall restore and cause
the Property (or Project as the case may be) to be in full compliance with all
applicable Environmental Laws (collectively, the “Remediation Work”). Tenant
shall comply with any and all orders and directives of all persons and/or
governmental agencies having jurisdiction over the Property or the Remediation
Work. Tenant shall provide to Landlord and Landlord may review any and all
correspondence, documents, communications, plans, applications, reports, work
orders, manifests, orders, directives and/or specifications in connection with
or relating to the Remediation Work before such Remediation Work is performed.
Any such plans or specifications shall be prepared by a qualified, licensed
engineer or contractor, which Landlord shall have the right to approve, and
shall comply with all applicable Environmental Laws, and all other laws,
ordinances, rules and regulations. Tenant shall obtain a “No Further Action”
letter, or its equivalent, from the appropriate governmental agency(ies) in
connection with the Remediation Work. Tenant shall be responsible at Tenant’s
sole expense to obtain all permits, licenses, oversight, and approvals for the
Remediation Work and to complete the Remediation Work diligently and in a timely
manner. Tenant shall pay for all Remediation Work, including, without
limitation, the cost of plans, fixing any damage to the Property (or the Project
as the case may be), oversight costs, utilities, permits, fees, taxes and
insurance premiums in connection therewith. Tenant shall furnish to Landlord
promptly upon receipt, copies of all reports, studies, analysis, investigations,
contracts, orders, directives, applications, manifests, permits, licenses,
authorizations, correspondence, claims, complaints, pleadings and other
information and communications received or prepared by Tenant at any time in
connection with any Remediation Work. Landlord may elect at any time, and from
time to time, to perform (or contract for the performance of) any Remediation
Work which is Tenant’s responsibility, and in such event Tenant shall promptly
reimburse Landlord for any costs or expenses thereof as same are incurred.
Tenant shall provide Landlord with seven days’ prior written notice of any
Remediation Work performed on or about the Property (or the Project as the case
may be). Landlord may observe any Remediation Work.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
10

--------------------------------------------------------------------------------

 

 

(f)       Right to Participate by Landlord. Landlord shall have the right, but
not the obligation, to participate in any action or proceeding and governmental
or agency meeting relating to any past or present Release or threatened Release
of any Hazardous Material in, on or under the Property or the Project, or any
past or present violation of any Environmental Laws at the Property or the
Project, or any Remediation Work. Tenant shall provide immediate notice upon
receipt to Landlord and allow Landlord to participate in any negotiations or
discussions with any federal, state or local governmental agency, including
environmental, occupational or public health and safety agencies with regard to
Hazardous Material or any Environmental Laws, including all settlement or
discussions regarding abatement or Remediation Work.

 

(g)     Indemnification by Tenant. Tenant shall indemnify, reimburse, defend and
hold harmless Landlord (and its employees, partners, members, managers, agents,
affiliates, successors, lenders, consultants, contractors and representatives)
against all claims, demands, liabilities, losses, damages, costs and expenses in
any way arising from, relating to, or connected with: (i) the existence,
location, nature, use, generation, manufacture, storage, disposal, handling, or
Release or threatened Release of any Hazardous Material in, on or under the
Property by any person during the term of this Lease or by Tenant at any time as
to the Property or the Project; (ii) any violation of Environmental Laws at the
Property by any person during the term of this Lease or by Tenant at any time as
to the Property or the Project; (iii) any breach of any duty to perform
Remediation Work required of Tenant under this Section 5.3; and/or (iv) any
breach of any covenant, representation or warranty made by Tenant hereunder, or
any failure of Tenant to perform any of Tenant’s covenants or obligations in
accordance with this Section 5.3. The foregoing indemnification shall include,
without limitation, all expenses of investigation and monitoring, costs of
containment, abatement, removal, repair, clean up, restoration and remedial
work, penalties and fines, attorneys’ fees and disbursements, environmental
engineering fees and costs, oversight and observations costs, and other response
costs. The foregoing indemnification shall also include any lost rental amounts
which Landlord does not receive from any person, including Tenant (including any
lost rental amounts after the term of this Lease), diminution in the value of
the Property or Project, and other damages caused by or as a result of the
Release of Hazardous Material, violation of Environmental Laws, Remediation Work
or because such Hazardous Material must be remediated from the Property (or
Project as the case may be). If Tenant fails to perform any obligation of Tenant
in accordance with this Section 5.3, Landlord shall have the right, but not the
obligation, to perform such obligation on behalf of Tenant and at Tenant’s
expense. It is agreed that Tenant’s duties and obligations of indemnification,
reimbursement, defense and hold harmless under this Section specifically permit
Landlord to hire (at Tenant’s costs) attorneys and environmental engineers to
monitor and supervise and to advise Landlord as to any remediation and clean up
activities and to perform and monitor any environmental studies of the Property
(or Project), and to engage such attorneys and environmental engineers to
represent and assist Landlord in the event of any litigation (or threat
thereof), administrative proceedings or other governmental or private party
actions. Tenant shall, on demand, pay to Landlord all sums expended by Landlord
in the performance of any such obligations of Tenant, together with interest
thereon after such demand at the maximum rate of interest then provided by law.
The term “attorneys’ fees” under this Section shall mean fees charged by the
attorneys in questions based upon such attorneys’ then prevailing hourly rates
as opposed to any statutory presumption specified by any statute then in effect
in the State of California. The burden of proof under this Section regarding
establishment of a date upon which a Hazardous Material was or was not placed or
appeared or did not appear in, on or under the Property shall be upon the
Tenant.

 

(h)     Survivability and Remedies. All representations, warranties, covenants,
and indemnifications by Tenant under this Section shall survive the termination
of the Lease. Tenant waives the right to assert any statute of limitations as a
bar to the enforcement of this Section or to any action brought to enforce the
provisions of this Section. This Section shall not affect, impair or waive any
rights or remedies of Landlord or any obligations imposed or created by
Environmental Laws of Tenant with respect to Hazardous Materials (including
Landlord’s rights of reimbursement or contribution under Environmental Laws).
The remedies in this Section are cumulative and in addition to all remedies
provided by law.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
11

--------------------------------------------------------------------------------

 

 

(i)          Tenant Not Responsible for Pre-Existing Hazardous Material. Tenant
shall not be responsible for those Hazardous Materials in violation of
Environmental Laws existing on the Commencement Date of this Lease which are
present on the Property prior to the first to occur of: (i) the date of Tenant’s
first occupancy of the Property; or (ii) the Commencement Date of the Lease.
Nothing herein shall release Tenant from responsibility for any Hazardous
Material which Tenant Releases, or threatened Release onto, into, under or about
the Property, or for any violation of Environmental Laws caused by Tenant.

 

Section 5.4 Outside Storage. In addition to any other provision specified in
this Lease or as required by any law, rule or regulation, Tenant agrees to not
have any outside storage of inventory or materials and to keep the exterior of
the Property free from debris.

 

Section 5.5 Signs and Auctions. Tenant shall not place any signs on the Property
without Landlord’s prior written consent. Landlord reserves the right to approve
the size, type and appearance of any sign. Landlord may require that any sign be
installed only by companies approved by Landlord. Upon the termination of the
Lease, the Tenant shall remove any of Tenant’s installed signs at Tenant’s cost
and expense and the Tenant shall repair any damage to the building or Property
caused by such removal or by such sign. Tenant shall not conduct or permit any
auctions or sheriff’s sales at the Property.

 

Section 5.6 Indemnity. Tenant shall indemnify, defend, and hold Landlord (and
its employees, partners, members, managers, agents, affiliates, successors,
lenders, consultants, contractors and representatives) harmless from and against
any and all costs (including, without limitation, attorney’s fees), claims or
liability arising from: (a) Tenant’s use of the Property or the Project; (b) the
conduct of Tenant’s business or anything else done or permitted by Tenant to be
done in or about the Property or the Project, including any contamination of the
Property, the Project, or any other property resulting from the presence or use
of Hazardous Material caused or permitted by Tenant; (c) any breach or default
in the performance of Tenant’s obligations under this Lease; (d) any
misrepresentation or breach of warranty by Tenant under this Lease; (e) any
claims brought against Landlord by another tenant of the Project or person using
the Project due to the negligence or acts of the Tenant; or (f) other acts or
omissions of Tenant. Tenant shall defend Landlord against any such cost, claim
or liability at Tenant’s expense with counsel reasonably acceptable to Landlord
or, at Landlord’s election, Tenant shall reimburse Landlord for any legal fees
or costs incurred by Landlord in connection with any such claim. Such
indemnification shall include all of Landlord’s engineering fees, attorneys’
fees, expenses and costs should Tenant default or breach any of Tenant’s
maintenance or repair obligations under this Lease. As a material part of the
consideration to Landlord, Tenant assumes all risk of damage to property or
injury to persons in or about the Property or the Project arising from any
cause, and Tenant hereby waives all claims in respect thereof against Landlord.
As used in this Section, the term “Tenant” shall include Tenant’s employees,
agents, contractors, licensees, customers and invitees, if applicable.

 

Section 5.7 Landlord’s Access. Landlord or its agents may enter the Property at
all reasonable times to show the Property to potential buyers, investors or
tenants or other parties; to do any other act or to inspect and conduct tests in
order to monitor Tenant’s compliance with all applicable Environmental Laws and
all laws governing the presence and use of Hazardous Material; or for any other
purpose Landlord deems necessary. Landlord shall give Tenant prior notice of
such entry, except in the case of an emergency. Additionally, Landlord may from
time to time take interior and exterior photographs of the Property and perform
surveys and measurements of the Property at all reasonable times. Landlord may
place customary “For Sale” or “For Lease” signs on the Property.

 

Section 5.8 Quiet Possession. If Tenant pays the rent and complies with all of
the terms of this Lease, and is not in default under this Lease, then Tenant may
occupy and enjoy the Property for the full Lease Term, subject to the provisions
of this Lease.

 

Section 5.9 Future Easements and Governmental Requirements. Tenant agrees that
Tenant shall cooperate with Landlord in granting any easements and signing any
easements, covenants, conditions or restrictions which may be required by any
governmental agency or utility for the Property, or which Landlord may otherwise
require, provided that such easement, condition or restriction does not
materially interfere with Tenant’s use of the Property.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
12

--------------------------------------------------------------------------------

 

 

ARTICLE 6:     CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.1 Existing Conditions. Except as otherwise provided in the
Construction Rider, Tenant accepts the Property and the Project in its condition
as of the execution of this Lease, subject to all recorded matters, laws,
ordinances, conditional use permits, and governmental regulations and orders.
Except as otherwise expressly provided herein or in the Construction Rider,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation as to the condition of the Property or the Project or the
suitability of the Property or the Project for Tenant’s intended use. The
Property has not undergone an investigation by a Certified Access Specialist
(CASp). Tenant acknowledges that prior to the execution of this Lease Tenant has
investigated (including communicating with any governmental agency Tenant deems
necessary) the adequacy and capacity of the Property’s mechanical and electrical
systems; investigated with all governmental agencies that Tenant’s proposed
business on the Property complies with all zoning laws; investigated with the
fire department that Tenant’s proposed business on the Property complies with
all fire department requirements; investigated restrictions of any conditional
use permits; investigated the use of the Property for Tenant’s proposed
purposes; and investigated the laws, rules and regulations of federal, state and
local governmental bodies affecting the Property, including but not limited to
zoning, parking requirements and fire department requirements for any of
Tenant’s present or proposed uses of the Property. Specifically, Landlord is not
responsible for the size or amount of the Property’s electrical system, plumbing
system, and heating, ventilating and air conditioning system, and Tenant has
investigated the adequacy of same for Tenant’s current and future needs. Tenant
understands that the local utility provider can restrict the supply and amount
of any utility to the Property. Tenant is solely relying upon Tenant’s own
investigation, and neither Landlord nor any agent of Landlord has made any
representations or warranties to Tenant regarding the items stated in the
preceding three sentences. Unless otherwise specifically stated in this Lease,
any statement in this Lease of the size or the square footage of the Property,
or of any size that may have been utilized in calculating the Base Rent, is only
an approximation which Landlord and Tenant agree is reasonable, and the Base
Rent, and any other amounts, are not subject to revision, whether or not the
actual size of the Property is more or less than such specified amount. Tenant
agrees and acknowledges that Tenant, prior to signing this Lease, has satisfied
itself with respect to the size of the Property and has made all investigations
and measurements necessary with reference to such size.

 

Section 6.2 Exemption of Landlord From Liability. Landlord shall not be liable
for any damage or injury to the person, business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Property,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, roof, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (c) conditions arising in
or about the Property and the Project or from other sources or places; or (d)
any act or omission of any other tenant of Landlord, including, but not limited
to, another tenant of the Project. Landlord shall not be liable for any such
damage or injury even though the cause of or the means of repairing such damage
or injury are not accessible to Tenant.

 

Section 6.3 Landlord’s Obligations. Subject to Section 6.7 (Common Area and
Parking), ARTICLE 7 (Damage or Destruction), ARTICLE 8 (Condemnation), and the
Construction Rider, Landlord has absolutely no responsibility to repair,
maintain or replace any portion of the Property or the Project at any time.
Tenant waives the benefit of any present or future law which might give Tenant
the right to repair the Property at Landlord’s expense or to terminate this
Lease due to the condition of the Property.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
13

--------------------------------------------------------------------------------

 

 

Section 6.4 Tenant’s Obligations.

 

(a)     Tenant’s Maintenance and Repair Obligations. Except as otherwise
provided in Section 6.7 (Common Area and Parking), ARTICLE 7 (Damage or
Destruction), ARTICLE 8 (Condemnation), and the Construction Rider, Tenant shall
keep, at Tenant’s sole cost and expense, all portions of the Property
(including, but not limited to, all interior, systems, mechanical systems,
plumbing, lighting, electrical, equipment, and heating, ventilating and air
conditioning systems) in good order, condition and repair and maintain same
(including interior repainting and refinishing, and any changes, modifications,
retrofitting or repairs to any part of the Property by changes to governmental
laws, rules or regulations effective after the Commencement Date). All
contractors used by Tenant, and all repairs and maintenance, are subject to
Landlord’s review and approval, including the color and quality of any
replacement items, wall or floor coverings, or paint. Landlord shall have the
right, in Landlord’s discretion, to require Tenant to use contractors approved
by Landlord. For purposes of this paragraph, references to governmental laws
shall include all present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, conditional use permits, codes and
executive orders of all governmental authorities, including, but not limited to,
the Americans With Disabilities Act, and all rules, regulations and governmental
orders in connection therewith, and any of the foregoing relating to Hazardous
Material, environmental matters, public health and safety matters, any
applicable fire rating bureau or other body exercising similar functions, and
all requirements of all insurance bodies or Landlord’s insurance companies
affecting the Property. Tenant (and not Landlord) shall be responsible for the
repair, maintenance and remediation of the Property due to the presence of any
molds in compliance, including all notices thereunder, with the Toxic Mold
Protection Act of 2001. If any portion of the Property or any system or
equipment in the Property which Tenant is obligated to repair cannot be fully
repaired or restored, Tenant shall promptly replace such portion of the Property
or system or equipment in the Property, regardless of whether the benefit of
such replacement extends beyond the Lease Term. If any part of the Property or
the Project is damaged by any act or omission of Tenant, Tenant shall pay
Landlord the cost of repairing or replacing such damaged property, whether or
not Landlord would otherwise be obligated to pay the cost of maintaining or
repairing such property under any other provision of this Lease. All portions of
the Property shall be maintained by the Tenant so that it remains in a first
class condition and Tenant shall replace such portions of the Property where
necessary.

 

(b)     Maintenance Contracts. Tenant shall procure and maintain, at Tenant’s
sole cost, (i) a preventive maintenance contract providing for the regular
inspection, repair and maintenance (at least quarterly) of the heating,
ventilating and air conditioning system on the Property by a licensed heating
and air conditioning contractor or service company, and (ii) such other
preventive maintenance contracts providing for the regular inspection, repair
and maintenance of such other building systems or equipment as Landlord may
require from time to time. Landlord shall have the right, at Landlord’s
discretion, to require Tenant to utilize maintenance and/or inspection companies
under this paragraph (b) approved by Landlord or to require Tenant to utilize
maintenance and/or inspection companies designated by Landlord that service
other parts of the Project or Landlord’s other properties. Landlord reserves the
right to procure and maintain service contracts for such building systems or
equipment as Landlord may from time to time determine in Landlord’s discretion
(including the maintenance and monitoring of the fire sprinkler system), in
which event Tenant shall pay to Landlord Tenant’s Pro Rata Share of such
maintenance costs as a Common Area Cost. Under no circumstances shall Landlord
be liable for any actual or consequential damages due to the failure of the
monitoring, inspection and/or service of the fire sprinkler system or any other
service contracts described herein (regardless of whether such services contract
was procured or maintained by Landlord).

 

(c)      Tenant’s Failure. Tenant shall fulfill all of Tenant’s obligations
under this Section 6.4 at Tenant’s sole expense. If Tenant fails to maintain,
repair or replace the Property as required by this Section 6.4, Landlord may,
upon ten (10) days’ prior notice to Tenant (except that no notice shall be
required in the case of an emergency), enter the Property and perform such
maintenance or repair (including replacement, as needed) on behalf of Tenant. In
such case, Tenant shall reimburse Landlord for all costs incurred in performing
such maintenance or repair immediately upon demand.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
14

--------------------------------------------------------------------------------

 

 

Section 6.5 Alterations, Additions and Improvements.

 

(a)     No Alterations Without Landlord’s Consent. Tenant shall not make any
alterations, additions, or improvements to the Property without Landlord’s prior
written consent, except for non-structural alterations which do not exceed Ten
Thousand Dollars ($10,000) in cost cumulatively over the Lease Term and which
are not visible from the outside of any building of which the Property is part.
Notwithstanding the above, Tenant may not permanently alter the Property’s floor
or any components of the Property by bead blasting, sand blasting or otherwise.
Tenant, under no circumstances, may do any construction or improvements on the
roof, place any equipment, vents, fans or heating or air conditioning equipment
on the roof, or penetrate the roof membrane for any reason without Landlord’s
written permission. If Tenant violates the rules or prohibitions as regarding
the roof hereunder, then as one of Landlord’s remedies (in addition to any other
remedy of Landlord under this Lease), Tenant shall be responsible for all roof
repairs, and Landlord may require Tenant to promptly remove such violating item
and to restore the roof to the roof’s condition prior to such violation. Even
for those non-structural alterations which do not require Landlord’s approval
under this Section 6.5(a), Tenant shall provide written notice to Landlord and a
description of such improvements prior to the commencement of construction of
same. Tenant shall promptly remove any alterations, additions, or improvements
constructed in violation of this Section 6.5(a) upon Landlord’s written request.
All alterations, additions, and improvements shall be done in a good and
workmanlike manner, in conformity with all applicable laws and regulations, and
by a contractor approved by Landlord. All work performed by Tenant’s contractors
shall be performed pursuant to a written agreement between Tenant and such
contractor (herein, a “Contractor Agreement”). Each such Contractor Agreement
between Tenant and Tenant’s contractor shall contain a provision requiring that
Tenant’s contractor maintain a policy of comprehensive commercial general
liability insurance naming Landlord as an additional insured, insuring against
liability for personal injury and property damage arising out of such
contractor’s acts or omissions in connection with the performance of the work,
with minimum limits of coverage of not less than One Million Dollars
($1,000,000) per occurrence (or such greater amount as may be reasonably
required by Landlord). Each Contractor Agreement shall also contain a provision
requiring that Tenant’s contractor indemnify, defend and hold Landlord harmless
from all liabilities, claims, losses, expenses and costs (including, without
limitation, attorney’s fees) arising from Tenant’s acts or omissions in
connection with the performance of the work. Prior to the commencement of such
work, Tenant shall deliver to Landlord a copy of the executed Contractor
Agreement and the certificate of insurance evidencing that Landlord has been
named as an additional insured under such policy maintained by Tenant’s
contractor. Upon completion of any such work, Tenant shall provide Landlord with
“as built” plans, copies of all construction contracts, copies of all permits,
and proof of payment for all labor and materials.

 

(b)     Payment Required. Tenant shall pay when due all claims for labor and
material furnished to the Property. Tenant shall give Landlord at least twenty
(20) days’ prior written notice of the commencement of any work on the Property,
regardless of whether Landlord’s consent to such work is required. Landlord may
elect to record and post notices of non-responsibility on the Property. For any
repairs, improvements or alterations (including any repairs or reconstruction
which Tenant performs under ARTICLE 7), Landlord may require Tenant to provide
demolition and/or lien and completion bonds, letters of credit, or a cash
deposit, in forms and amounts satisfactory to Landlord.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
15

--------------------------------------------------------------------------------

 

 

Section 6.6 Condition Upon Termination. Upon the termination of this Lease,
Tenant shall surrender the Property to Landlord, broom clean, free of debris and
free of Tenant’s property, and in the same condition as received except for
ordinary wear and tear which Tenant was not otherwise obligated to remedy under
any provision of this Lease. However, Tenant shall not be obligated to repair
any damage which Landlord is required to repair under ARTICLE 7 (Damage or
Destruction). In addition, Landlord may require Tenant to remove (or Landlord
can elect to do such removal and restoration at Tenant’s expense) any
alterations, additions or improvements made by Tenant or at Tenant’s direction
or any other tenant improvements (whether or not constructed with Landlord’s
consent, except if Landlord’s written consent to such improvements, alterations
or additions specifically states that such alterations, additions or
improvements may remain on the Property after the Lease termination) prior to
the expiration of this Lease (or after the expiration of this Lease at
Landlord’s discretion) and to restore the Property to its prior condition, all
at Tenant’s expense. All alterations, additions and improvements which Landlord
has not required Tenant to remove shall become Landlord’s property and shall be
surrendered to Landlord upon the expiration or earlier termination of this
Lease, except that Tenant may remove any of Tenant’s machinery or equipment
which can be removed without material damage to the Property. Tenant shall
repair, at Tenant’s expense, any damage to the Property caused by the removal of
any such machinery or equipment. Notwithstanding any other provision of this
Lease to the contrary, Tenant may not remove any of the following materials or
equipment (which shall be deemed Landlord’s property) without Landlord’s prior
written consent (however, if such items were installed by Tenant or are part of
Tenant’s alterations, additions or improvements, Landlord may still require that
these items be removed by Tenant at Tenant’s expense): any power wiring or power
panels; lighting or lighting fixtures; wall coverings; drapes, blinds or other
window coverings; carpets or other floor coverings; heaters, air conditioners or
any other heating or air conditioning equipment; fencing or security gates; or
other similar building operating equipment and decorations.

 

Section 6.7 Common Area and Parking. Tenant shall pay to Landlord Tenant’s Pro
Rata Share (as defined in Section 1.11 above and Section 6.7(f) below) of Common
Area Costs (as defined in Section 6.7 (d) below).

 

(a)     Common Area. As used in this Lease, the term “Common Area” shall mean
all areas in the Project which are available for the common use of tenants of
the Project and which are not leased or held for the exclusive use of Tenant or
other tenants including, but not limited to, parking areas, driveways,
sidewalks, access roads, corridors, landscaping and planted area. Landlord, from
time to time, may change the size, location, nature and use of any of the Common
Area, convert Common Area into leasable areas, construct additional parking
facilities in the Common Area, and increase or decrease Common Area land,
parking space and/or facilities. Tenant acknowledges that such activities may
result in an inconvenience to Tenant and such activities and changes are
permitted by Landlord.

 

(b)     Use of Common Area. Tenant shall have the nonexclusive right in common
with other tenants and all others to whom Landlord has granted or may grant such
rights to use the Common Area for the purposes intended, subject to such rules
and regulations as Landlord may establish from time to time. Landlord may from
time to time promulgate and issue rules and regulations, and Tenant agrees to
comply with same. Tenant shall abide by such rules and regulations and shall
cause others who use the Common Area with Tenant’s express or implied permission
to abide by Landlord’s rules and regulations. At any time Landlord may close any
Common Area to perform any acts in the Common Area as in Landlord’s judgment are
desirable to improve the Project. Tenant shall not interfere with the rights of
Landlord, other tenants, or any other person entitled to use the Common Area.
Tenant may not construct any improvements within the Common Areas.

 

(c)      Vehicle Parking. Tenant is hereby granted the right to utilize
forty-five (45) parking spaces in the Project on a non-exclusive basis. There
may be other tenants of the Project which may have reserved parking spaces, and
Tenant agrees to not park in such designated reserved spaces. Landlord reserves
the right to designate specific parking spaces for specific tenants of the
Project (which cost of designation shall be a Common Area Cost). Tenant’s
parking shall be limited to vehicles no larger than standard size automobiles or
pickup utility vehicles. Tenant shall not cause large trucks or other large
vehicles to be parked overnight within the Project or on adjacent public
streets. Temporary parking of large delivery vehicles in the Project or on the
Property shall only be permitted under rules and regulations established by
Landlord. Vehicles shall be parked only in striped parking spaces and not in
driveways, loading areas or other locations not specifically designated for
parking. Tenant agrees to comply with all parking requirements, rules and
regulations of all governmental authorities as to the Project and as to any
public streets. Handicap spaces shall only be used by those legally permitted to
use them. If Tenant parks more vehicles in the parking area than the number set
forth in this Lease, such conduct shall be a material breach of this Lease,
subject to written notice to Tenant of such violation(s). In addition to
Landlord’s other remedies under this Lease, Tenant shall pay a daily charge
determined by Landlord for each such additional vehicle(s).

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
16

--------------------------------------------------------------------------------

 

 

(d)     Common Area Costs. As used in this Lease, the term “Common Area Costs”
shall mean (i) all costs incurred by Landlord for the operation, maintenance,
cleaning, replacing, repairing and keeping in good order of the Common Area, and
(ii) all other costs incurred by Landlord relating to the ownership or operation
of the Property or Project that are permitted to be billed or charged as a
Common Area Cost under the provisions of this Lease. Common Area Costs shall
include, but are not limited to, costs and expenses for the following:
irrigation, gardening, landscaping, and pest control; utilities, water and
sewage charges for the Common Area; maintenance of signs (other than Tenant’s
signs which Tenant shall be responsible for paying for and maintaining); costs
relating to the service contracts that Landlord elects to procure under Section
6.4(b) (including fire sprinkler system maintenance, monitoring and testing);
premiums for liability, property damage, fire and other types of casualty and
other insurance on the Common Area (however, Landlord may, in Landlord’s
discretion, aggregate such insurance coverage on the Common Area with all of the
buildings and properties in the Project, and allocate the cost of same as
described in Section 4.4(d)); employee costs attributable to employees working
on the Project; all property taxes and assessments levied on or attributable to
the Common Area and all Common Area improvements (which shall be paid by Tenant
in the same proration as the Property’s taxes under Section 4.2(c)); all
personal property taxes levied on or attributable to personal property used in
connection with the Common Area; personal property owned by Landlord which is
used in the operation or maintenance of the Common Area; rental or lease
payments paid by Landlord for rented or leased personal property used in the
operation or maintenance of the Common Area; fees for required licenses and
permits of the Common Area; repairing, maintaining, painting, and cleaning the
exterior walls of buildings in the Project; striping, repairing, paving and
maintenance of the parking areas; management fees relating to the operation of
the Project (except while Cypress Pointe Simi Valley, LLC or any of its wholly
owned subsidiary entities owns the Property no management fee shall be charged);
repair or replacement of Common Area improvements; repairs to the roof membrane
and any other non-structural element of the roof; and reserves for maintenance
and repairs of any items that are chargeable to Tenant as Common Area Costs
(including for maintenance and repair of the roof membrane). As to any reserves,
Landlord shall not be required to segregate such reserves, pay interest on such
reserves or to hold such reserve amounts in a separate account, and Landlord may
retain all reserves upon the termination of this Lease, and Tenant is not
entitled to be refunded any unused reserves. Landlord may, in Landlord’s sole
discretion, have a waste and refuse disposal company service the Project and
bill same as a Common Area Cost. Landlord may cause any or all of such services
to be provided by third parties, and the cost of such service shall be included
in Common Area Costs. Lighting of the Common Area may be allocated by Landlord
in Landlord’s discretion, by having lights attached or wired to each adjacent
property (including Tenant’s Property) to light the Common Area (in which case
Tenant shall operate such lights during such hours as Landlord shall direct),
and Tenant shall pay for the cost of maintaining and operating such lighting and
utilities on Tenant’s separate electrical meter for which that Tenant shall
solely pay as a non-Common Area Cost. Landlord may place monitoring and
switching devices on all lighting of the Common Area, as Landlord may determine
in its discretion.

 

(e)     Structural, Roof and Foundation. This Section 6.7 (including this
paragraph (e)) is subject to ARTICLE 7 (Damage or Destruction) and ARTICLE 8
(Condemnation). Landlord shall be responsible, at Landlord’s cost and expense,
to pay for repairing or replacing the structural components of the foundation,
structural components of the exterior walls, and structural components of the
roof (but not the roof membrane which shall not be considered a structural
component), and the same shall not become part of the Common Area Costs to be
paid by Tenant. In no event shall Landlord be responsible under this
subparagraph (e) for any consequential damages to Tenant’s property, business or
person, and Landlord’s sole responsibility under this subparagraph (e) is solely
to repair items as described herein. Notwithstanding the above, Tenant shall be
solely responsible and shall directly pay Landlord for any damage to the
structure, foundation and/or roof caused by acts or negligence of Tenant or
Tenant’s employees, contractors, customers, licensees, invitees, representatives
or agents.

 

(f)        Tenant’s Share and Payment.

 

(i)     The Tenant’s Pro Rata Share, as defined in Section 1.11, may be modified
by Landlord from time to time by Landlord considering the square footage of
improvements of various properties in the Project, the type of improvements in
the Project, any change as to the square footage and type of improvements, and
such other factors as Landlord shall determine in Landlord’s sole, complete and
absolute discretion. Additionally, if the Project is composed of more than one
building, then Landlord, in Landlord’s sole discretion, may allocate certain
Common Area Costs solely among those tenants in only one building, to the
exclusion of the other building(s) in the Project.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
17

--------------------------------------------------------------------------------

 

 

(ii)     Tenant shall pay Tenant’s annual Pro Rata Share of all Common Area
Costs (prorated for any fractional month) and for any share of real property
taxes and insurance premiums within fifteen (15) days of receipt of an invoice
or written notice from Landlord that such costs are due and payable. Landlord
may, at Landlord’s election, estimate in advance and bill to Tenant, from time
to time, all real property taxes for which Tenant is liable under this Lease,
all insurance premiums for which Tenant is liable under this Lease, and all
Common Area Costs payable by Tenant hereunder, and Tenant shall pay same to
Landlord within fifteen (15) days of billing. Landlord may adjust such estimates
at any time based upon Landlord’s experience and reasonable anticipation of
costs. Such adjustments shall be effective as of the next rent payment date
after notice to Tenant. If Landlord delivered to Tenant a bill for periodic
estimates of Common Area Costs, taxes and/or insurance premiums, then each year
Landlord shall deliver to Tenant a statement setting forth in reasonable detail
the Common Area Costs paid or incurred by Landlord during the preceding calendar
year and Tenant’s share. Upon receipt of such statement, there shall be an
adjustment between Landlord and Tenant (with payment to or credit given by
Landlord as the case may be) so that Landlord shall receive the entire amount of
Tenant’s share of such costs and expenses for such period.

 

(iii)     At Landlord’s election, such statements of estimated Common Area Costs
(and at Landlord’s election any real property taxes and/or insurance premiums
which Tenant is otherwise liable under this Lease) may be prorated and billed to
Tenant monthly, quarterly, or at any other periodic intervals to be determined
by Landlord. Tenant must pay such amounts, whether or not Tenant disagrees with
such costs or their amounts, and if Tenant does so disagree, then Tenant’s sole
recourse shall be to make any objections pursuant to Section 6.7(g), below, and
to bring a separate legal cause of action against Landlord.

 

(g)     Tenant’s Right to Review Books and Records. Tenant shall have ninety
(90) days from the receipt of any Landlord’s statement or invoice for Common
Area Costs, taxes or insurance premiums to object to same in a writing delivered
to Landlord. Any such objection must be in writing and must specify the
particular item objected to. If Tenant fails to so object in writing within such
ninety (90) day period, then such Common Area Costs, taxes and insurance
premiums, as the case may be, shall be conclusively deemed correct. Tenant may
not object to any Common Area Costs, taxes or insurance premiums if Tenant is
then in default under the terms of this Lease. Tenant shall have the right to
review, at Tenant’s sole cost and expense, Landlord’s books and records during
normal business hours relating to the Common Area Costs, taxes and insurance
premiums for the Project. Such inspection of Landlord’s records must be
completed by the Tenant not later than thirty (30) days after such records are
made available to the Tenant, and any reports prepared by Tenant’s employees,
contractors or accountants or otherwise shall be delivered concurrently to the
Landlord and the Tenant. If Landlord and Tenant are unable to resolve a dispute
regarding the calculation of Common Area Costs, taxes or insurance premiums,
then Tenant shall have the right to bring a legal action against Landlord in
order to determine the correct amount of same under this Lease, which shall be
Tenant’s exclusive remedy (and the Tenant may not setoff any rent or other
amounts due by Tenant under the terms of this Lease). Tenant and any of Tenant’s
employees, accountants, attorneys and other representatives shall keep any
information gained from Tenant’s inspection of Landlord’s records confidential
and shall not disclose same to any other person (including any other tenant of
Landlord), except as may be required by law. If Tenant fails to timely exercise
its rights to review or object to Landlord’s records in accordance with this
Section 6.7(g), then such failure shall be conclusively deemed to constitute
Tenant’s approval of Landlord’s statements of Common Area Costs, taxes or
insurance premiums, as the case may be for the applicable period in question.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
18

--------------------------------------------------------------------------------

 

 

(h)     Other Items Which May Be Classified as a Common Area Cost. Landlord may
classify (as determined by Landlord) as a Common Area Cost those electrical,
mechanical, structural, plumbing and irrigation systems, and other items used in
common by two (2) or more tenant spaces in the Project and allocated among such
tenants as Landlord shall determine. Any such item which is classified as a
Common Area Cost by Landlord shall be maintained by Landlord and billed to
Tenant as a Common Area Cost hereunder.

 

Section 6.8 Security. Landlord shall not be responsible for the providing of
security or guard services of any kind to the Property or Project, and Tenant
shall solely be responsible for the security of Tenant, Tenant’s employees,
customers, invitees, contractors and other persons on the Property, and any
property of those persons. In no event shall Landlord be responsible to Tenant
or any employees, contractors, invitees, customers or agents of Tenant for any
acts of terrorism, war, or violence of any kind occurring in the Property or the
Project.

 

ARTICLE 7:     DAMAGE OR DESTRUCTION

 

Section 7.1 Partial Damage to Property. If the Property is “partially damaged”
(as defined below), then the following provisions shall apply.

 

(a)     Notice By Tenant. Tenant shall notify Landlord in writing immediately
upon the occurrence of any damage to the Property. Subject to Section 7.2, if
the shell portion of the Property is only partially damaged (i.e., less than
sixty percent (60%) of the square feet of the shell portion of the Property is
damaged and remains untenable as a result of such damage) and if the proceeds
received by Landlord from the insurance policies described in Section 4.4(b) are
sufficient to pay for all of the necessary repairs to the shell, then this Lease
shall remain in effect and Landlord shall repair the damage to the shell portion
of the Property (plus the tenant improvements to the extent of any remaining
available insurance proceeds applicable to the Property) as soon as reasonably
possible (but subject to force majeure events), and Tenant shall pay to Landlord
any deductible amounts under any insurance policy.

 

(b)     Insurance Proceeds Not Sufficient. Subject to Section 7.2, in the event
the shell portion of the Property is partially damaged, if the insurance
proceeds received by Landlord are not sufficient to pay the entire cost of
repair of the shell portion of the Property, or if the cause of the damage to
the shell is not covered by the insurance policies which are maintained under
Section 4.4(b), Landlord may elect either to: (i) repair the damage to the shell
portion of the Property (and not the tenant improvements) as soon as reasonably
possible, in which case this Lease shall remain in full force and effect, or
(ii) terminate this Lease as of the date the damage occurred. Landlord shall
notify Tenant within sixty (60) days after receipt of notice of the occurrence
of the damage whether Landlord elects to repair the damage or terminate this
Lease. If Landlord elects to repair the damage, Tenant shall pay Landlord the
“deductible amount” (if any) under any insurance policies and shall be
responsible to repair at Tenant’s cost the tenant improvements portion of the
Property for which insurance proceeds are not received by Landlord, and if the
damage was due to an act, omission or negligence of Tenant, or Tenant’s
customers, licensees, visitors, employees, agents, contractors or invitees, the
difference between the actual cost of repair and any insurance proceeds received
by Landlord for such repair. In the event of damage to the tenant improvements
portion of the Property, Tenant shall be responsible to pay for the repair of
the tenant improvements portion of the Property to the extent not paid for by
insurance, and Landlord shall have the right to review, direct and approve the
repairs or reconstruction of any tenant improvements. If Landlord elects to
terminate this Lease, Tenant may elect to continue this Lease in full force and
effect, in which case Tenant shall pay for the repair of any damage to the
Property (including the shell and tenant improvements) and the entire building
in which the Property is located. Tenant shall pay the cost of such repairs
under the immediately preceding sentence, except that upon satisfactory
completion of such repairs, Landlord shall deliver to Tenant any insurance
proceeds received by Landlord for the damage repaired by Tenant. Tenant shall
give Landlord written notice of such election within ten (10) days after
receiving Landlord’s termination notice. Landlord shall have the right to
supervise and manage any repair or construction under this ARTICLE 7.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
19

--------------------------------------------------------------------------------

 

 

Section 7.2 Damage Caused by Tenant. If the insurance proceeds received by
Landlord are not sufficient (without considering any deductible amount) to pay
the entire cost of repair or reconstruction of the Property (including the shell
and tenant improvements), and such damage (whether partial or total) was caused
by an act, omission or negligence by Tenant or Tenant’s employees, customers,
licensees, visitors, contractors, invitees or agents, then: (i) Tenant shall pay
the cost (including any insurance deductible amounts) of the repairs or
reconstruction of the Property not paid for by insurance; and (ii) Landlord may
elect by written notice to Tenant for this Lease to terminate or remain in
effect.

 

Section 7.3 Substantial or Total Destruction. Subject to Section 7.2, if the
shell portion of the Property is substantially or totally destroyed by any cause
(i.e., the damage to the shell portion of the Property is greater than partial
damage as described in Section 7.1), and regardless of whether Landlord receives
any insurance proceeds, this Lease shall terminate as of the date the
destruction occurred. Notwithstanding the immediately preceding sentence, if the
shell portion of the building on the Property (excluding tenant improvements)
can be rebuilt within nine (9) months after the date of destruction, Landlord
may elect to rebuild such shell portion of the Property, in which case this
Lease shall remain in full force and effect. If Landlord elects to reconstruct
or repair the damage to the shell portion of the Property, then Tenant shall pay
for the costs of the repair or reconstruction of any tenant improvements not
paid for by insurance proceeds, and Landlord shall reconstruct and repair such
tenant improvements to the extent of such available insurance proceeds or to the
extent that Tenant pays for the repair or reconstruction of the tenant
improvements. Landlord shall notify Tenant of such election to reconstruct the
shell after such destruction, but not later than one hundred twenty (120) days
after Landlord’s receipt of Tenant’s written notice to Landlord of the
occurrence of total or substantial destruction.

 

Section 7.4 Temporary Reduction of Rent. If the Property is destroyed or damaged
and Landlord or Tenant repairs or restores the Property pursuant to the
provisions of this ARTICLE 7, any rent payable during the period of such damage,
repair and/or restoration shall be reduced according to the degree, if any, to
which Landlord receives the proceeds of rental continuation insurance covering
such period of time. However, the reduction shall not exceed the sum of one
year’s payment of Base Rent, insurance premiums and real property taxes. Except
for such possible reduction in Base Rent, insurance premiums and real property
taxes, Tenant shall not be entitled to any compensation, reduction, or
reimbursement from Landlord as a result of any damage, destruction, repair, or
restoration of or to the Property.

 

Section 7.5 Damage During Last Six Months. If the damage to the Property is by a
casualty and occurs during the last six (6) months of the Lease Term (including
any options to extend then exercised) and such damage will require more than
sixty (60) days to repair, Landlord may elect to terminate this Lease as of the
date the damage occurred. Landlord shall give written notification to Tenant of
such election within thirty (30) days after Landlord’s actual knowledge of the
occurrence of the damage.

 

Section 7.6 Waiver. Tenant waives the protection of any statute, code or
judicial decision which grants a tenant the right to terminate a lease in the
event of the substantial or total destruction of the leased property. Tenant
agrees that the provisions of this ARTICLE 7 shall govern the rights and
obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.

 

Section 7.7 References to Shell and Tenant Improvements Under this ARTICLE 7.
References to “shell” in this ARTICLE 7 shall mean the roof, foundation,
exterior walls, slab floor, hardscape, and structural elements of the building
portion of the Property, specifically excluding tenant improvements. References
to “tenant improvements” in this ARTICLE 7 shall mean floor coverings, wall
coverings, interior electrical, lighting, interior plumbing, mechanical systems,
any elevators, heating, ventilating and air conditioning systems, all mechanical
units, restrooms and plumbing fixtures, drop ceilings and finished ceilings,
interior walls and doors, cabinetry, and any items described as tenant
improvements in the Construction Rider.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
20

--------------------------------------------------------------------------------

 

 

ARTICLE 8:     CONDEMNATION

 

If all or any portion of the building portion of the Property (but not the land)
is taken under the power of eminent domain or sold under the threat of that
power (all of which are called “Condemnation”), this Lease shall terminate as to
the part taken or sold on the date the condemning authority takes title or
possession, whichever occurs first. Landlord and Tenant hereby waive all rights
under California law to terminate this Lease in the event of a Condemnation and
agree that in the event of a Condemnation, the provisions of this ARTICLE 8
shall apply. If more than sixty percent (60%) of the floor area of the portion
of the building constituting the Property (not including other buildings or
portions of buildings in the Project) which is located on the Property, is
taken, either Landlord or Tenant may terminate this Lease as of the date the
condemning authority takes title or possession, by delivering written notice to
the other within ten (10) days after receipt of written notice of such taking
(or in the absence of such notice, within ten (10) days after the condemning
authority takes title or possession). If neither Landlord nor Tenant terminates
this Lease, this Lease shall remain in effect as to the portion of the Property
not taken, except that the Base Rent shall be reduced in proportion to the
reduction in the floor area of the building constituting the Property. Any award
for taking or damaging of all or any part of the Property under the power of
eminent domain, any payment made under the threat of the exercise of such power,
and any Condemnation award or payment, including but not limited to any payment
for Lease bonus value, compensation for reduction in the value of the leasehold,
and the taking of the fee or otherwise, shall be distributed and paid solely to
Landlord. Tenant shall be entitled to compensation for Condemnation for the
goodwill of Tenant’s business if there is a separate award to Tenant by the
condemning authority for the loss of Tenant’s goodwill. If this Lease is not
terminated, Landlord shall repair any damage to the Property caused by the
Condemnation, except that Landlord shall not be obligated to repair any damage
for which Tenant has been reimbursed by the condemning authority. If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or make
such repair at Landlord’s expense.

 

ARTICLE 9:     ASSIGNMENT AND SUBLETTING

 

Section 9.1 Restrictions on Assignment or Subletting.

 

(a)     Prohibition. Except as expressly set forth herein, Tenant shall not
assign, mortgage, pledge, encumber, or otherwise transfer this Lease, whether by
operation of law or otherwise, and shall not sublet or permit the Property or
any part thereof to be used or occupied by others, without Landlord’s prior
consent in each instance in compliance with the provisions of this ARTICLE 9.
Any assignment, sublease, mortgage, pledge, encumbrance or transfer in
contravention of the provisions of this ARTICLE 9 shall be void.

 

(b)     Collection of Rent. If, without Landlord’s consent, this Lease is
assigned, or any part of the Property is sublet or occupied by anyone other than
Tenant or this Lease or the Property or any of Tenant’s leasehold interest is
encumbered (by operation of law or otherwise), Landlord may collect rent from
the assignee, subtenant or occupant, and apply the net amount collected to the
Base Rent or Additional Rent. No such collection of rent shall be deemed to be
(i) a waiver of the provisions of this ARTICLE 9, (ii) an acceptance of the
assignee, subtenant or occupant as tenant, or (iii) a release of Tenant from the
performance of Tenant’s covenants hereunder. Tenant shall remain fully liable
for Tenant’s obligations under this Lease, regardless of any assignment or
subletting.

 

(c)     Further Assignment/Subletting. Landlord’s consent to any assignment or
subletting shall not relieve Tenant from the obligation to obtain Landlord’s
express consent to any further assignment or subletting. In no event shall any
permitted subtenant assign or encumber its sublease or further sublet any
portion of its sublet space, or otherwise suffer or permit any portion of the
sublet space to be used or occupied by others.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
21

--------------------------------------------------------------------------------

 

 

Section 9.2 Tenant’s Notice and Landlord’s Right of Termination. If Tenant
contemplates an assignment of this Lease or a sublease of all or any portion of
the Property which would result, individually or when aggregated with any prior
subletting then remaining in effect, in Tenant occupying less than ninety
percent (90%) of the rentable square feet of the Property, then Tenant shall
give Landlord written notice (the “Intention to Transfer Notice”) thereof
(whether or not an assignee or sublessee or the terms of the contemplated
assignment or sublease have been determined), which Intention to Transfer Notice
shall specify (a) the date Tenant desires the contemplated assignment or
sublease to be effective (the “Contemplated Effective Date”), and (b) with
respect to a contemplated sublease of all or a part of the Property, a
description of the portion of the Property contemplated to be sublet (such
portion of the Property, or in the case of an intended assignment, the entire
Property, hereinafter referred to as the “Contemplated Transfer Space”), and (c)
that such Intention to Transfer Notice is delivered to Landlord pursuant to this
Section 9.2 in order to allow Landlord to elect to recapture the Contemplated
Transfer Space. Such Intention to Transfer Notice shall specify that it is
delivered to Landlord pursuant to this Section 9.2 and shall be deemed an offer
from Tenant to Landlord whereby Landlord (or Landlord’s designee) shall be
granted the right, at Landlord’s option: (i) to terminate this Lease with
respect to the Contemplated Transfer Space, upon the terms and conditions
hereinafter set forth, or (ii) if the contemplated transaction is an assignment
of this Lease or a subletting of at least ten percent (10%) of the rentable
square footage of the Property, to terminate this Lease with respect to the
entire Property. Such option may be exercised by written notice from Landlord to
Tenant within forty-five (45) days after Landlord’s receipt of the Contemplated
Transfer Notice. If Landlord declines, or fails to elect in writing in a timely
manner, to terminate this Lease with respect to the Contemplated Transfer Space
or the entire Property, as the case may be, under this Section 9.2, then,
subject to the other terms of this ARTICLE 9, for a period of three (3) months
(the “Three-Month Period”) commencing on the last day of such forty-five (45)
day period, Landlord shall not have any right to recapture the Contemplated
Transfer Space with respect to any assignment or subletting made in writing
during the Three-Month Period to the sublessee or assignee designated in the
Intention to Transfer Notice, provided that any such assignment or subletting is
substantially on the terms set forth in the Intention to Transfer Notice, and
provided further that any such assignment or subletting shall be subject to the
remaining terms of this ARTICLE 9. If such an assignment or subletting is not so
consummated in writing within the Three-Month Period (or if an assignment or
subletting is so consummated, then upon the expiration of the term of any
assignment or subletting of such Contemplated Transfer Space consummated within
such Three-Month Period), Tenant shall again be required to submit a new
Intention to Transfer Notice to Landlord with respect to any contemplated
assignment or subletting, as provided above in this Section 9.2.

 

Section 9.3 Consequences of Landlord’s Termination. If Landlord exercises its
option to terminate all or a portion of this Lease pursuant to Section 9.2: (a)
this Lease shall end and expire with respect to all or a portion of the Property
for which Landlord elects in writing to terminate, as the case may be, on the
Contemplated Effective Date; (b) Base Rent and Tenant’s payments for Additional
Rent shall be apportioned, paid or refunded as of such date; (c) Tenant, upon
Landlord’s request, shall enter into an amendment of this Lease ratifying and
confirming such total or partial termination, and setting forth any appropriate
modifications to the terms and provisions hereof; (d) Landlord shall be free to
lease the Contemplated Transfer Space or the Property, as the case may be, or
any part thereof, to Tenant’s prospective assignee or subtenant; (e) if this
Lease shall end with respect to a portion of the Property, Tenant shall, at
Tenant’s sole cost and expense, separately demise (in a manner acceptable to
Landlord and in compliance with all laws and regulations) such portion of the
Property, and make available all utility services (and separate meters) so as to
make such portion of the Property a self-contained rental unit satisfactory in
all respects to Landlord and in compliance with all legal requirements and
building code; and (f) Landlord and Tenant shall have no further liability under
this Lease with respect to that portion of the Property so terminated, provided
that Landlord shall return any unapplied portion of the Security Deposit to
Tenant and Tenant shall remain liable, with respect to the period of its tenancy
prior to such termination, for the performance of all obligations under this
Lease with respect to such portion of the Property so terminated (including,
without limitation, Tenant’s payment of reconciliation of common area expenses),
and Landlord shall have all the rights and remedies with respect to such
obligations as set forth in this Lease, and provided further that any provisions
of this Lease which would otherwise expressly survive the expiration or earlier
termination of this Lease shall survive such termination pursuant to Section
9.2.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
22

--------------------------------------------------------------------------------

 

 

Section 9.4 Conditions to Assignment/Subletting.

 

(a)     Required Items of Tenant. If Landlord does not exercise any of
Landlord’s options provided under Section 9.2, and provided that no event of
default by Tenant then exists, Landlord’s consent to the proposed assignment or
subletting shall not be unreasonably withheld. Such consent shall be granted or
denied, as the case may be, within thirty (30) days after Landlord’s receipt of:
(a) a true and complete statement detailing the identity of the proposed
assignee or subtenant, the nature of its business, its proposed use of any
Hazardous Material, and its proposed use of the Property; (b) a nonrefundable
deposit of an amount equal to One Thousand Five Hundred Dollars ($1,500) (which
amount shall be increased from the Commencement Date to date of payment by the
increase in the United States Department of Labor, Bureau of Labor Statistics,
Consumer Price Index, for all urban consumers for the geographic area of the
Property on the basis of 1981-1984 = 100), which deposit amount shall be applied
by Landlord against Landlord’s attorneys’ fees and legal costs for which Tenant
is obligated to reimburse Landlord under this ARTICLE 9; (c) current financial
information with respect to the proposed assignee or subtenant, including its
most recent financial statements; and (d) any other information Landlord may
reasonably request, provided that:

 

(i)     in Landlord’s reasonable judgment, the proposed assignee or subtenant is
engaged in a business or activity, and the Property will be used in a manner,
which: (a) is in keeping with the then standards of the Project and business
park in which the Property is located, and will not cause an increase in wear
and tear on the Property from the prior use; (b) limits the use of the Property
to uses permitted under this Lease; and (c) does not violate any restrictions or
covenants set forth in this Lease, any loan which may encumber the Property or
Project, the business of the proposed assignee or subtenant and the proposed use
of the Property, and (d) will not create a risk of release of Hazardous
Materials on the Property;

 

(ii)     the proposed assignee or subtenant has sufficient financial means to
perform all of its obligations under this Lease or the sublease, as the case may
be, and Landlord has been furnished with reasonable proof thereof;

 

(iii)     the form of the proposed sublease or instrument of assignment shall be
reasonably satisfactory to Landlord and shall comply with the provisions of this
Lease;

 

(iv)     there shall be not more than two (2) separately demised subtenants of
the Property;

 

(v)     Tenant shall, upon demand, reimburse Landlord for all expenses and
attorneys’ fees incurred by Landlord in connection with such assignment or
sublease and the granting of the requested consent, including any investigations
as to the acceptability of the proposed assignee or subtenant, reviewing any
plans and specifications for alterations or modifications of the Property
proposed to be made in connection therewith;

 

(vi)     if the proposed subtenant or assignee is an entity organized under the
laws of any jurisdiction other than the United States or any state thereof, or
is not a United States citizen, if an individual, such person shall waive any
immunity to which it may entitled, and shall be subject to the service of
process in, and the jurisdiction of the courts of, the State of California; and

 

(vii)     in Landlord’s reasonable judgment, the proposed assignee or subtenant
shall not be of a type or character, or engaged in a business or activity, or
owned or controlled by or identified with any entity, which may result in
protests or civil disorders at, or other disruptions of the normal business
activities in, the Property, Project or business park in which the Property is
located.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
23

--------------------------------------------------------------------------------

 

 

(b)     Agreements. With respect to each and every subletting and/or assignment
authorized by Landlord under the provisions of this Lease, it is further agreed
that:

 

(i)     the form of the proposed assignment or sublease shall be satisfactory to
Landlord and shall comply with the provisions of this ARTICLE 9;

 

(ii)     no sublease shall be for a term ending later than the expiration date
of this Lease, and no sublease of the entire Property shall be for a term ending
later than one day prior to the expiration date of this Lease or such sublease
of the entire Property shall be classified as an assignment;

 

(iii)     no sublease and/or assignment shall be effective, and no subtenant or
assignee shall take possession of any part of the Property, until an executed
counterpart of such sublease or assignment has been delivered to Landlord and
approved by Landlord as provided in Section 9.4(a);

 

(iv)     if an event of default by Tenant shall occur at any time prior to the
effective date of such assignment or subletting, then Landlord’s consent
thereto, if previously granted, shall be immediately deemed revoked without
further notice to Tenant, and if such assignment or subletting would have been
permitted without Landlord’s consent pursuant to Section 9.8, such permission
shall be void and without force and effect, and in either such case, any such
assignment or subletting shall constitute a further event of default by Tenant
hereunder; and

 

(v)     each sublease and/or assignment shall be subject and subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate. Tenant
and each subtenant shall be deemed to have agreed that upon the occurrence and
during the continuation of an event of default by Tenant hereunder, Tenant has
hereby assigned to Landlord, and Landlord may, at its option, accept such
assignment of, all right, title and interest of Tenant as sublandlord under such
sublease, together with all modifications, extensions and renewals thereof then
in effect, and such subtenant shall, at Landlord’s option and upon notice from
Landlord, attorn to Landlord pursuant to the then executory provisions of this
Lease other than the monetary terms of this Lease, which monetary terms shall be
governed by the executory terms of such sublease, except that Landlord shall not
be: (a) liable for any previous act or omission of Tenant under such sublease;
(b) subject to any counterclaim, offset or defense, which theretofore accrued to
such subtenant against Tenant; (c) bound by any previous modification of such
sublease not consented to by Landlord, or by any prepayment of more than one
month’s rent and additional rent under such sublease; (d) bound to return such
subtenant’s security deposit, if any, except to the extent that Landlord shall
receive actual possession of such deposit and such subtenant shall be entitled
to the return of all or any portion of such deposit under the terms of its
sublease; or (e) obligated to make any payment to or on behalf of such
subtenant, or to perform any work in the subleased space or the Property, or in
any way to prepare the subleased space for occupancy, beyond Landlord’s
obligations under this Lease.

 

Section 9.5 Binding on Tenant; Indemnification of Landlord. Notwithstanding any
assignment or subletting or any acceptance of monies or payment by Landlord from
any assignee or subtenant, Tenant shall remain fully liable for the payment of
all Base Rent and Additional Rent due and for the performance of all other
terms, covenants and conditions contained in this Lease on Tenant’s part to be
observed and performed, and any default under any term, covenant or condition of
this Lease by any subtenant or assignee or anyone claiming under or through any
subtenant or assignee shall be deemed to be a default under this Lease by
Tenant. Tenant shall indemnify, defend, protect and hold harmless Landlord from
and against any and all losses or liabilities resulting from any claims that may
be made against Landlord by the proposed assignee or subtenant or anyone
claiming under or through any subtenant or by any brokers or other persons
claiming a commission or similar compensation in connection with the proposed
assignment or sublease, irrespective of whether Landlord shall give or decline
to give its consent to any proposed assignment or sublease, or if Landlord shall
exercise any of its options under this ARTICLE 9.

 

Section 9.6 Tenant’s Failure to Complete. If Landlord consents to a proposed
assignment or sublease and Tenant fails to execute and deliver to Landlord such
assignment or sublease within ninety (90) days after the giving of such consent,
then Tenant shall again comply with all of the provisions and conditions of
Section 9.2 and Section 9.4 hereof before assigning this Lease or subletting all
or part of the Property.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
24

--------------------------------------------------------------------------------

 

 

Section 9.7 Profits on Assignment or Subleasing. If Tenant shall enter into any
assignment or sublease permitted hereunder or consented to by Landlord, Tenant
shall, within sixty (60) days of Landlord’s consent to such assignment or
sublease, deliver to Landlord a complete list of Tenant’s reasonable brokerage
fees actually paid to third-party brokers not affiliated or related to Tenant
(which brokerage fees may in no event may be greater than five percent (5%) of
the total rents to be received by Tenant for such assignment or sublease).
Tenant shall deliver to Landlord evidence of the payment of such fees promptly
after the same are paid. In consideration of such assignment or subletting,
Tenant shall pay to Landlord the following amounts:

 

(a)     Assignment. In the case of an assignment, on the effective date of the
assignment, an amount equal to fifty percent (50%) of all sums and other
consideration paid to Tenant by the assignee for or by reason of such assignment
after first deducting Tenant’s reasonable third-party brokerage fees (which
brokerage fee deduction is subject to the limits under the first paragraph of
this Section 9.7) in connection with such transaction; or

 

(b)     Sublease. In the case of a sublease, fifty percent (50%) of all sums and
any other consideration payable under the sublease to Tenant by the subtenant
which exceeds on a per square foot basis the Base Rent accruing during the term
of the sublease in respect of the subleased space after first deducting Tenant’s
reasonable third-party brokerage fees (which brokerage fee deduction is subject
to the limits under the first paragraph of this Section 9.7) in connection with
such transaction. The sums payable under this clause shall be paid by Tenant to
Landlord as and when paid by the subtenant to Tenant.

 

(c)     Written Statement. Tenant shall provide to Landlord a written statement
certifying all amounts to be paid from any assignment or sublease of the
Property, and any transaction related thereto, within ten (10) days after the
transactional documentation is executed, and Landlord may inspect from time to
time Tenant’s books and records to verify the accuracy of the amounts due by
Tenant under this Section 9.7. Upon written request, Tenant shall promptly
furnish to Landlord certified photocopies of all transactional documentation,
which shall be certified by Tenant as being true and correct.

 

Section 9.8 Transfers of Interests in Tenant, and Assignment or Sublease to a
Related Party.

 

(a)     Entity Transfers. If Tenant is a corporation, the transfer by one or
more transfers, directly or indirectly, by merger, assignment, operation of law
or otherwise, of a majority of the number of shares of stock and/or voting
control of Tenant shall be deemed a voluntary assignment of this Lease;
provided, however, that the provisions of this Section 9.8(a) shall not apply to
the transfer of shares of stock of Tenant if and so long as Tenant’s stock is
publicly traded on a United States domestic nationally recognized stock
exchange. For purposes of this Section 9.8 the term “transfers” shall be deemed
to include the issuance of new stock or of treasury stock which results in a
majority of the stock of Tenant being held by a person or persons that do not
hold a majority of the stock of Tenant on the Commencement Date. If Tenant is a
partnership or limited liability company, the transfer by one or more transfers,
directly or indirectly, by operation of law or otherwise, of a majority interest
in the capital or profit interest of the partnership or limited liability
company, or transfer of control of the partnership or limited liability company,
shall be deemed a voluntary assignment of this Lease. If Tenant is a limited
liability company, trust, or any other legal entity (including a corporation or
a partnership), the transfer by one or more transfers, directly or indirectly,
of control of such entity, however characterized, shall be deemed a voluntary
assignment of this Lease. The provisions of Section 9.1 shall not apply to
transactions with an entity into or with which Tenant is merged or consolidated,
or to which substantially all of Tenant’s assets are transferred, so long as:
(i) such transfer was made for a legitimate independent business purpose and not
for the purpose of transferring this Lease; (ii) the successor to Tenant has a
net worth computed in accordance with generally accepted accounting principles
at least equal to the greater of (a) the net worth of Tenant immediately prior
to such merger, consolidation or transfer, and (b) the net worth of the original
Tenant on the date of this Lease; (iii) the persons who owned a controlling
interest in Tenant on the Commencement Date also own a controlling interest in
the surviving entity in such merger; (iv) proof satisfactory to Landlord of such
net worth is delivered to Landlord at least ten (10) days prior to the effective
date of any such transaction; and (v) Landlord receives copies of all relevant
documents regarding such merger, including the filed certificate of merger prior
to or within twenty (20) days of such merger.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
25

--------------------------------------------------------------------------------

 

 

(b)     Sublease or Assignment to a Related Entity. Notwithstanding the
foregoing, Tenant may enter into an assignment or sublease with any Related
Entity (as defined below), without obtaining Landlord’s consent and without the
application of Landlord’s termination rights under Section 9.2 or Landlord’s
right to share in profits under Section 9.7, provided that: (i) Tenant provides
Landlord with prior written notice of such sublease or assignment to such
Related Entity and any documentation or information reasonably requested by
Landlord regarding such assignment or subletting or such Related Entity; (ii)
such assignment or subletting is not a subterfuge by Tenant to avoid its
obligations under this Lease; and (iii) the Related Entity is, in Landlord’s
reasonable judgment, of a character and engaged in a business which is in
keeping with the standards for the Property and the occupancy thereof. Such
sublease shall not be deemed to vest in any such Related Entity any right or
interest in this Lease or the Property nor shall it relieve, release, impair or
discharge any of Tenant’s obligations hereunder. For purposes of this Lease, the
term “Related Entity” shall mean any entity that controls, is controlled by, or
is under common control with Tenant. For purposes of the immediately preceding
sentence, the term “control” shall mean the direct or indirect common ownership
of not less than fifty percent (50%) of the equity ownership interests of the
applicable entity.

 

(c)      Applicability. The limitations set forth in this Section 9.8 shall
apply to subtenant(s), assignee(s) and guarantor(s) of this Lease, if any, and
any transfer by any such entity in violation of this Section 9.8 shall be a
transfer in violation of Section 9.1, and this ARTICLE 9.

 

(d)     Modifications; Takeover Agreements. Any modification, amendment or
extension of a sublease and/or any other agreement by which a landlord (or its
affiliate) of a building other than the Property agrees to assume or perform the
obligations of the Tenant under this Lease shall be deemed a sublease for the
purposes of Section 9.1 hereof.

 

Section 9.9 Assumption of Obligations. Any assignment, sublease or transfer,
whether made with Landlord’s consent or without Landlord’s consent, if and to
the extent permitted hereunder, shall not be effective unless and until the
assignee or sublessee executes, acknowledges and delivers to Landlord: (i) an
agreement in form and substance satisfactory to Landlord whereby the assignee or
sublessee (a) assumes Tenant’s obligations under this Lease and (b) agrees that,
notwithstanding such assignment, sublease or transfer, the provisions of Section
9.1 hereof shall be binding upon it in respect of all future assignments,
subleases and transfers; and (ii) certificates or policies of insurance as
required of the Tenant under this Lease.

 

Section 9.10 Tenant’s Liability. The joint and several liability of Tenant and
any successors-in-interest of Tenant and the due performance of Tenant’s
obligations under this Lease shall not be discharged, released or impaired by
any agreement or stipulation made by Landlord, or any grantee, sublessee or
assignee of Landlord, extending the time, or modifying any of the terms and
provisions of this Lease, or by any waiver or failure of Landlord, or any
grantee, sublessee or assignee of Landlord, to enforce any of the terms and
provisions of this Lease.

 

ARTICLE 10:     DEFAULTS; REMEDIES

 

Section 10.1 Covenants and Conditions. Tenant’s performance of each of Tenant’s
obligations under this Lease is a condition as well as a covenant. Tenant’s
right to continue in possession of the Property is conditioned upon such
performance. Time is of the essence in the performance of all covenants and
conditions.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
26

--------------------------------------------------------------------------------

 

 

Section 10.2 Defaults. Tenant shall be in material default under this Lease:

 

(a)     Abandonment. If Tenant abandons the Property or if Tenant’s vacation of
the Property results in the cancellation of any insurance described in Section
4.4;

 

(b)     Failure to Pay. If Tenant fails to pay rent or any other charge or
amount when due;

 

(c)     Nonperformance. If Tenant fails to perform any of Tenant’s non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30) day period and thereafter diligently
pursues its completion. However, Landlord shall not be required to give such
notice if Tenant’s failure to perform constitutes a non-curable breach of this
Lease. The notice required by this paragraph is intended to satisfy any and all
notice requirements imposed by law on Landlord and is not in addition to any
such requirement;

 

(d)     General Assignment and Bankruptcy. (i) If Tenant makes a general
assignment or general arrangement for the benefit of creditors; (ii) if a
petition for adjudication of bankruptcy or for reorganization or rearrangement
is filed by or against Tenant and is not dismissed within thirty (30) days;
(iii) if a trustee or receiver is appointed to take possession of substantially
all of Tenant’s assets located at the Property or of Tenant’s interest in this
Lease and possession is not restored to Tenant within thirty (30) days; or (iv)
if substantially all of Tenant’s assets located at the Property or of Tenant’s
interest in this Lease is subjected to attachment, execution or other judicial
seizure which is not discharged within thirty (30) days. If a court of competent
jurisdiction determines that any of the acts described in this paragraph (d) is
not a default under this Lease, and a trustee is appointed to take possession
(or if Tenant remains a debtor in possession) and such trustee or Tenant
transfers Tenant’s interest hereunder, then Landlord shall receive, as
Additional Rent, the excess, if any, of the rent (or any other consideration)
paid in connection with such assignment or sublease over the rent payable by
Tenant under this Lease;

 

(e)     Guaranty Not Revocable. If any guarantor of this Lease revokes or
otherwise terminates, or purports to revoke or otherwise terminate, any guaranty
of all or any portion of Tenant’s obligations under this Lease. Unless otherwise
expressly provided in writing, no guaranty of this Lease is revocable; and/or

 

(f)      Accuracy of Financial Statements. If any financial statement of Tenant,
any assignee or subtenant of Tenant, or any guarantor of Tenant given to
Landlord is materially false or misleading.

 

Section 10.3 Remedies. On the occurrence of any default by Tenant, Landlord may,
at any time thereafter, with or without notice or demand and without limiting
Landlord in the exercise of any right or remedy which Landlord may have:

 

(a)     Types of Remedies. Terminate Tenant’s right to possession of the
Property by any lawful means, in which case this Lease shall terminate and
Tenant shall immediately surrender possession of the Property to Landlord. In
such event, Landlord shall be entitled to recover from Tenant all damages
incurred by Landlord by reason of Tenant’s default, including: (i) the worth at
the time of the award of the unpaid Base Rent, Additional Rent and other charges
which Landlord had earned at the time of the termination; (ii) the worth at the
time of the award of the amount by which the unpaid Base Rent, Additional Rent
and other charges which Landlord would have earned after termination until the
time of the award exceeds the amount of such rental loss that Tenant proves
Landlord could have reasonably avoided; (iii) the worth at the time of the award
of the amount by which the unpaid Base Rent, Additional Rent and other charges
which Tenant would have paid for the balance of the Lease Term after the time of
the award exceeds the amount of such rental loss that Tenant proves Landlord
could have reasonably avoided; and (iv) any other amount necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
its obligations under this Lease or which in the ordinary course of things would
be likely to result therefrom, including, but not limited to, any costs or
expenses Landlord incurs in maintaining or preserving the Property after such
default, the cost of recovering possession of the Property, expenses of
reletting, including necessary renovation or alteration of the Property,
Landlord’s reasonable attorneys’ fees incurred in connection therewith, and any
real estate commission paid or payable. As used in subparts (i) and (ii) above,
the “worth at the time of the award” is computed by allowing interest on unpaid
amounts at the rate of fifteen percent (15%) per annum, or such lesser amount as
may then be the maximum lawful rate. As used in subpart (iii) above, the “worth
at the time of the award” is computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of the award, plus
one percent (1%). If Tenant has abandoned the Property, Landlord shall have the
option of (i) retaking possession of the Property and recovering from Tenant the
amount specified in this Section 10.3(a), or (ii) proceeding under Section
10.3(b).

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
27

--------------------------------------------------------------------------------

 

 

(b)     Maintain Tenant’s Right of Possession. Maintain Tenant’s right to
possession (in California under California Civil Code Section 1951.4, as
amended, or its successor provision), in which case this Lease shall continue in
effect whether or not Tenant has abandoned the Property. In such event, Landlord
shall be entitled to enforce all of Landlord’s rights and remedies under this
Lease, including the right to recover the rent as it becomes due. Landlord and
Tenant agree that the limitations on assignment and subletting contained in
ARTICLE 9 of this Lease are reasonable. Landlord and Tenant specifically agree
that Landlord’s acts, if any, of maintenance or preservation, and Landlord’s
efforts to relet the Property, or the appointment of a receiver to protect
Landlord’s interest under this Lease, shall not constitute a termination of
Tenant’s right to possession.

 

(c)     Other Remedies. Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state in which the Property
is located.

 

Section 10.4 Repayment of Abated Rent and Other Inducements. If this Lease
provides for a postponement of any monthly rental payments, a period of “free”
rent, “abated rent”, or other rent concession, such postponed rent, “free” rent,
or other rent concession is sometime referred to herein as the “Abated Rent.” If
this Lease provides for the giving or paying of any sum or other consideration
by Landlord to or for the benefit of Tenant (including, without limitation, the
payment by Landlord of any broker’s commission), then the giving or paying of
any such sum or other consideration is sometimes referred to herein as the
“Other Inducements”. Landlord’s agreement to provide any such Abated Rent or
Other Inducements shall be deemed contingent upon Tenant’s full, faithful and
punctual performance of Tenant’s obligations under this Lease. Tenant
acknowledges that its right to receive the benefit of the Abated Rent and the
Other Inducements is absolutely conditioned upon Tenant’s full, faithful and
punctual performance of its obligations under this Lease. If Tenant defaults in
the performance of any of its obligations under this Lease, the Abated Rent
shall immediately become due and payable in full, the Other Inducements shall be
deemed revoked, and this Lease shall be enforced as if there were no such
abatement or other inducement, and in such case such the Abated Rent and such
Other Inducements shall be immediately due and payable by Tenant to Landlord.

 

Section 10.5 Cumulative Remedies. Landlord’s exercise of any right or remedy
shall not prevent it from exercising any other right or remedy.

 

ARTICLE 11:     PROTECTION OF LENDERS

 

Section 11.1 Subordination. This Lease is, and shall be, subordinated to any
ground lease, deed of trust or mortgage encumbering the Property, any advances
made on the security thereof and any renewals, modifications, consolidations,
replacements or extensions thereof, whenever made or recorded. Tenant shall
cooperate with Landlord and any lender which is acquiring a security interest in
the Property or this Lease. Tenant shall execute such further documents and
assurances as such lender may require, provided that Tenant’s obligations under
this Lease shall not be increased in any material way (the performance of
ministerial acts or providing notices shall not be deemed material).
Notwithstanding any provision of this Section 11.1, Tenant’s right to quiet
possession of the Property during the Lease Term shall not be disturbed if
Tenant pays the rent and performs all of Tenant’s obligations under this Lease
and is not otherwise in default. If any ground lessor, beneficiary or mortgagee
elects to have this Lease prior to the lien of its ground lease, deed of trust
or mortgage and gives written notice thereof to Tenant, this Lease shall be
deemed prior to such ground lease, deed of trust or mortgage whether this Lease
is dated prior or subsequent to the date of said ground Lease, deed of trust or
mortgage or the date of recording thereof.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
28

--------------------------------------------------------------------------------

 

 

Section 11.2 Attornment. If Landlord’s interest in the Property is acquired by
any ground lessor, beneficiary under a deed of trust, mortgagee, or purchaser at
a foreclosure sale, Tenant shall attorn to the transferee of or successor to
Landlord’s interest in the Property and recognize such transferee or successor
as Landlord under this Lease. Tenant waives the protection of any statute or
rule of law which gives or purports to give Tenant any right to terminate this
Lease or surrender possession of the Property upon the transfer of Landlord’s
interest.

 

Section 11.3 Signing of Documents. Tenant shall sign and deliver any instrument
or documents necessary or appropriate to evidence any such attornment or
subordination or agreement to do so. If Tenant fails to do so within ten (10)
days after written request, Tenant hereby makes, constitutes and irrevocably
appoints Landlord, or any transferee or successor of Landlord, the
attorney-in-fact of Tenant to execute and deliver any such instrument or
document.

 

Section 11.4 Estoppel Certificates.

 

(a)     Requirements. Upon Landlord’s written request, Tenant shall execute,
acknowledge and deliver to Landlord a written statement certifying: (i) that
none of the terms or provisions of this Lease have been changed (or if they have
been changed, stating how they have been changed); (ii) that this Lease has not
been canceled or terminated; (iii) the last date of payment of the Base Rent and
other charges and the time period covered by such payment; (iv) that Landlord is
not in default under this Lease (or, if Landlord is claimed to be in default,
stating why); and (v) such other representations or information with respect to
Tenant or this Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Property may require. Tenant shall deliver such
statement to Landlord within ten (10) days after Landlord’s request. Landlord
may give any such statement by Tenant to any prospective purchaser or
encumbrancer of the Property. Such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct.

 

(b)     Tenant’s Nondelivery. If Tenant does not deliver such statement to
Landlord within such ten (10) day period, Landlord, and any prospective
purchaser or encumbrancer, may conclusively presume and rely upon the following
facts: (i) that the terms and provisions of this Lease have not been changed
except as otherwise represented by Landlord; (ii) that this Lease has not been
canceled or terminated except as otherwise represented by Landlord; (iii) that
not more than one month’s Base Rent or other charges have been paid in advance;
and (iv) that Landlord is not in default under this Lease. In such event, Tenant
shall be estopped from denying the truth of such facts.

 

Section 11.5 Tenant’s Financial Condition. Within ten (10) days after written
request from Landlord, Tenant, any assignee or subtenant or Tenant, and any
guarantor of Tenant’s obligations shall deliver to Landlord such financial
statements and tax returns as Landlord reasonably requires to verify the
financial condition (including net worth) of Tenant, any assignee or subtenant
of Tenant, or any guarantor of Tenant. In addition, Tenant shall deliver to any
lender designated by Landlord any financial statements of Tenant, any assignee
or subtenant of Tenant, or any guarantor of Tenant that may be required by such
lender to facilitate the financing or refinancing of the Property. Tenant
represents and warrants to Landlord that each such financial statement that has
been heretofore delivered to Landlord (or which may be hereafter delivered to
Landlord) is true, complete and accurate in all respects as of the date of such
financial statement. All financial statements shall be treated as confidential
and shall be used only for the purposes set forth in this Lease.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
29

--------------------------------------------------------------------------------

 

 

ARTICLE 12:     LEGAL COSTS

 

Section 12.1 Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Nondefaulting Party”) upon demand for any legal fees and
legal costs that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Such attorneys’ fees and costs shall include
legal fees and costs incurred for the negotiation of a settlement, enforcement
of rights or otherwise. Furthermore, if any action for breach of or to enforce
the provisions of this Lease is commenced, the court in such action shall award
to the party in whose favor a judgment is entered, a reasonable sum as
attorneys’ fees and costs. The losing party in such action shall pay such
attorneys’ fees and costs. Tenant shall also indemnify Landlord against and hold
Landlord harmless from all costs, expenses, demands and liability Landlord may
incur if Landlord becomes or is made a party to any claim or action (a)
instituted by Tenant against any third party, or by any third party against
Tenant, or by or against any person holding any interest under or using the
Property by license of or agreement with Tenant; (b) for foreclosure of any lien
for labor or material furnished to or for Tenant or such other person; (c)
otherwise arising out of or resulting from any act or transaction of Tenant or
such other person; or (d) necessary to protect Landlord’s interest under this
Lease in a bankruptcy proceeding, or other proceeding under Title 11 of the
United States Code, as amended (whether such bankruptcy proceeding affects
Tenant or any other person affiliated with or related to Tenant). Tenant shall
defend Landlord against any such claim or action at Tenant’s expense with
counsel reasonably acceptable to Landlord or, at Landlord’s election, Tenant
shall reimburse Landlord for any legal fees or costs Landlord incurs in any such
claim or action.

 

Section 12.2 Landlord’s Consent. Tenant shall pay Landlord’s attorneys’ fees,
costs and expenses incurred in connection with Tenant’s request for Landlord’s
consent under ARTICLE 9 (Assignment and Subletting), or in connection with any
other act which Tenant proposes to do and which requires Landlord’s consent.

 

ARTICLE 13:     MISCELLANEOUS PROVISIONS

 

Section 13.1 Non-Discrimination. Tenant promises, and it is a condition to the
continuance of this Lease, that there will be no discrimination against, or
segregation of, any person or group of persons on the basis of race, color, sex,
creed, national origin or ancestry in the leasing, subleasing, transferring,
occupancy, tenure or use of the Property or any portion thereof.

 

Section 13.2 Landlord’s Liability; Certain Duties.

 

(a)     “Landlord”. As used in this Lease, the term “Landlord” means only the
current owner or owners of the fee title to the Property or the leasehold estate
under a ground lease of the Property at the time in question. Each Landlord is
obligated to perform the obligations of Landlord under this Lease only during
the time such Landlord has title to the fee interest in the Property. Any
Landlord who transfers its title or interest is relieved of all liability with
respect to the obligations of Landlord under this Lease to be performed on or
after the date of transfer. However, each Landlord shall deliver to its
transferee all funds that Tenant previously paid if such funds have not yet been
applied under the terms of this Lease.

 

(b)     Tenant’s Notice of Landlord’s Default. Tenant shall give written notice
of any failure by Landlord to perform any of its obligations under this Lease to
Landlord and to any ground lessor, mortgagee or beneficiary under any deed of
trust encumbering the Property whose name and address have been furnished to
Tenant in writing. Landlord shall not be in default under this Lease unless
Landlord (or such ground lessor, mortgagee or beneficiary) fails to cure such
non-performance within thirty (30) days after receipt of Tenant’s notice.
However, if such non-performance reasonably requires more than thirty (30) days
to cure, Landlord shall not be in default if such cure is commenced within such
thirty (30) day period and thereafter diligently pursued to completion.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
30

--------------------------------------------------------------------------------

 

 

(c)          Liability. Notwithstanding any term or provision herein to the
contrary, the liability of Landlord for the performance of its duties and
obligations under this Lease is limited to Landlord’s interest in the Property,
and neither the Landlord nor its partners, shareholders, members, officers,
managers, employees or other principals shall have any personal liability under
this Lease.

 

Section 13.3 Severability. A determination by a court of competent jurisdiction
that any provision of this Lease or any part thereof is illegal or unenforceable
shall not cancel or invalidate the remainder of such provision or this Lease,
which shall remain in full force and effect.

 

Section 13.4 Interpretation. The captions of the Articles or Sections of this
Lease are to assist the parties in reading this Lease and are not a part of the
terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular shall include the plural and the plural shall include the
singular. The masculine, feminine and neuter genders shall each include the
other. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Property with Tenant’s expressed or
implied permission. This Lease, and any guaranty executed in connection
therewith, is to be deemed prepared jointly by the Landlord and the Tenant, and
any uncertainty or ambiguity existing therein, if any, shall not be interpreted
against any party, but instead, according to the application of the rules of
interpretation of contracts. Both Landlord and Tenant acknowledge the right and
opportunity to have been represented by legal counsel in the preparation of this
Lease and any accompanying guaranty. Therefore, this Lease and any guaranty
thereof shall be interpreted as if prepared by both the Landlord and the Tenant.

 

Section 13.5 Incorporation of Prior Agreements; Modifications. This Lease is the
only agreement between the parties pertaining to the lease of the Property and
no other agreements are effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.

 

Section 13.6 Notices. All notices required or permitted under this Lease shall
be in writing and shall be personally delivered, sent by facsimile, delivered by
next-day overnight delivery by a recognized overnight mail and delivery company,
sent by certified mail, return receipt requested, or sent by United States mail
postage prepaid. Notices to Tenant shall be delivered to the address specified
in Section 1.3 above, except that upon Tenant’s taking possession of the
Property, the Property shall be Tenant’s address for notice purposes. Notices to
Landlord shall be delivered to the address specified in Section 1.2 above. All
notices shall be effective upon personal delivery; if mailed, then three (3)
days after deposit in the United States mail; the next business day if sent by
overnight delivery service; or if sent by facsimile, then upon the sending of
such facsimile provided a copy of same is mailed by United States mail to the
address and in the manner provided for in this paragraph or sent by next-day
delivery by a recognized overnight mail delivery company (regardless of when
such mailed or next-day delivered copy is received if also sent by facsimile).
Either party may change its notice address upon written notice to the other
party.

 

Section 13.7 Waivers. All waivers must be in writing and signed by the waiving
party. Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future. No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord. Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

 

Section 13.8 Recordation. Tenant shall not record this Lease (nor a notice or
memorandum of same) without prior written consent from Landlord. Landlord may
require that a “Short Form” memorandum of this Lease be executed by both parties
and be recorded.

 

Section 13.9 Binding Effect; Choice of Law. This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligation to Tenant’s successor unless the
rights or interests of Tenant’s successor are acquired in accordance with the
terms of this Lease. The laws of the State of California shall govern this
Lease.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
31

--------------------------------------------------------------------------------

 

 

Section 13.10 Corporate Authority; Partnership Authority. If Tenant is a
corporation, each person signing this Lease on behalf of Tenant represents and
warrants that he has full authority to do so and that this Lease binds the
corporation. On the date this Lease is signed, Tenant shall deliver to Landlord
a certified copy of a resolution of Tenant’s Board of Directors authorizing the
execution of this Lease or other evidence of such authority reasonably
acceptable to Landlord. If Tenant is a partnership, each person or entity
signing this Lease for Tenant represents and warrants that he or it is a general
partner of the partnership, that he or it has full authority to sign for the
partnership and that this Lease binds the partnership and all general partners
of the partnership. Tenant shall give written notice to Landlord of any general
partner’s withdrawal or addition. On the date this Lease is signed, Tenant shall
deliver to Landlord a copy of Tenant’s recorded statement of partnership or
certificate of limited partnership. If Tenant is a limited liability company,
each person or entity signing this Lease for Tenant represents and warrants that
he or it is the manager of the limited liability company, that he or it has full
authority to sign for the limited liability company, and that this Lease binds
the limited liability company. Tenant shall give written notice to Landlord of
any limited liability company’s manager’s withdrawal or addition. On the date
this Lease is signed, Tenant shall deliver to Landlord a copy of Tenant’s
certificate of organization and operating agreement of the limited liability
company.

 

Section 13.11 Joint and Several Liability. All parties signing this Lease as
Tenant shall be jointly and severally liable for all obligations of Tenant.

 

Section 13.12 Force Majeure. If Landlord cannot perform any of its obligations
due to events beyond Landlord’s control, the time provided for performing such
obligations shall be extended by a period of time equal to the duration of such
events. Events beyond Landlord’s control include, but are not limited to, acts
of God, war, acts of terrorism, civil commotion, labor disputes, strikes, fire,
flood, earthquake or other casualty, shortages of labor or material, government
regulation or restriction and weather conditions.

 

Section 13.13 Execution of Lease. This Lease may be executed in counterparts,
and when all counterpart documents are executed, the counterparts shall
constitute a single binding instrument. Landlord’s delivery of this Lease to
Tenant shall not be deemed an offer to lease and shall not be binding upon
either party until executed and delivered by both parties.

 

Section 13.14 Survival. All representations and warranties of Landlord and
Tenant shall survive the termination of this Lease.

 

ARTICLE 14:     BROKERS

 

Section 14.1 No Other Brokers. Tenant represents and warrants to Landlord that
the only agents, brokers, finders or other parties with whom Tenant has dealt or
who are or may be entitled to any commission or fee in connection with this
Lease as the result of the past or present representation of Tenant or otherwise
through Tenant’s acts is Lee & Associates LA North/Ventura, Inc. (Grant
Fulkerson) (herein, “Tenant’s Broker”). In reliance on and subject to said
representation and the full performance by Tenant of Tenant’s obligations under
this Lease, Landlord agrees to pay to Tenant’s Broker a brokers commission in an
amount and on the terms set forth in a separate written agreement (the “Brokers
Agreement”) entered into by and among Landlord, Tenant’s Broker, and Lee &
Associates LA North/Ventura, Inc. (Michael Tingus) (herein “Landlord’s Broker”).
Tenant’s Broker and Landlord’s Broker are sometimes collectively referred to
herein as the “Brokers”. Except for the payment of the broker’s commission to
Tenant’s Broker in accordance with the Brokers Agreement, Tenant shall
indemnify, defend and hold Landlord harmless from and against all costs and
liabilities (including, without limitation, attorneys’ fees and litigation
expenses) arising from claims asserted by any agent, broker, finder or other
party with whom Tenant has dealt or who is or may be entitled to any commission
or fee in connection with this Lease as the result of the past or present
representation of Tenant or otherwise through Tenant’s acts.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
32

--------------------------------------------------------------------------------

 

 

ARTICLE 15:     CONFIDENTIALITY AGREEMENT

 

Landlord and Tenant hereby agree to keep strictly confidential all of the rental
amounts and other terms of this Lease and not to disclose same to any person
except for a Permitted Person). For purposes of this ARTICLE 15, a “Permitted
Person” shall mean the employees, partners, directors, officers and managers of
Tenant and Landlord, Tenant’s and Landlord’s respective lenders, and purchaser
or prospective purchaser of the Property, any Landlord’s appraiser of the
Property, any sublessee or assignee of the Lease and any of Landlord’s or
Tenant’s attorneys and accountants. The terms of this Lease and the rental
amounts may be specifically disclosed by either Landlord or Tenant in any legal
action or proceeding in order to enforce the terms of this Lease. Additionally,
such information may be disclosed by Landlord and Tenant to the extent required
by law for a subpoena from any person or governmental agency, provided that the
recipient of such subpoena provides written notice of such subpoena to the other
party prior to such disclosure and allows such other party ample opportunity to
file objections to such subpoena.

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

 
33

--------------------------------------------------------------------------------

 

 

Landlord and Tenant have initialed and signed this Lease below and have
initialed all Riders which are attached to or incorporated by reference in this
Lease.

 

 

 

“LANDLORD”

 

 

 

 

 

 

 

    Cypress Pointe Simi Valley, LLC,   a California limited liability company  
        By: Cypress Management Company, Inc.,       a California corporation,
Manager                       By:              Brian L. Harvey, President      
              “TENANT”                   Qualstar Corporation,   a California
corporation        

 

          By:       Name:       Its:                       By:       Name:      
Its:    

 

 

TENANT’S INITIALS _______________

 

LANDLORD’S INITIALS _______________

 

34